Exhibit 10.1



SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April 22,
2019, is made by and among Security Devices International Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), each of the
purchasers (individually, a “Purchaser” and collectively the “Purchasers”) set
forth on the execution pages hereof (each, an “Execution Page” and collectively
the “Execution Pages”), and Northeast Industrial Partners, LLC, as collateral
agent pursuant to Section 8 (the “Collateral Agent”).


BACKGROUND


A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).
B. Upon the terms and conditions stated in this Agreement, the Company proposes
to raise up to USD $1,800,000 (the “Offering”) from the sale of units (the
“Units”) at a price of USD $1,000.00 per Unit (the “Purchase Price”). All funds
from Purchasers will be delivered directly to the Company, without provision for
escrow.  Each Unit shall consist of (i) an unsecured convertible promissory
note, in the form attached hereto as Exhibit A (each a “Note” and collectively
the “Notes”) in the principal face amount of $1,000, which Notes shall initially
be convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”) upon the terms set forth in the Notes, and (ii) four
thousand (4,000) warrants (the “Warrants”), in the form attached hereto as
Exhibit B, to purchase Common Stock, upon the terms set forth in the Warrants. 
Each full Warrant is exercisable for one share of Common Stock (each, a “Warrant
Share”) for the 54-month period following the first closing of the Offering at
an exercise price of USD $0.25 per share.  The shares of Common Stock issuable
upon conversion of or otherwise pursuant to the Notes are referred to herein as
the “Conversion Shares.”  The Notes, Conversion Shares, and Warrant Shares are
collectively referenced herein as the “Securities” and each of them may
individually be referred to herein as a “Security.”
C. The Notes issued pursuant to this Agreement are subordinated in right of
payment to those certain Series B Convertible Secured Debentures (the “Senior
Debt”) issued by the Company to certain holders pursuant to a Trust Indenture
dated as of December 7, 2016 entered into between the Company, Security Devices
International Canada Corp., and TSX Trust Company, as trustee, in the original
principal amount of CAD $1,550,000.
D. Upon the date of full repayment of the Senior Debt (the “Springing Lien
Date”), the Company shall be obligated to grant a security interest in all of
the Company’s properties and assets (the “Collateral”) in order to secure the
Company’s obligations under the Notes issue hereunder (the “Springing Lien”). 
Notwithstanding the foregoing, until the Senior Debt is repaid and retired, the
Notes shall remain unsecured.

E. Within five (5) days of the Springing Lien Date, pursuant to this Agreement,
the Company will execute and deliver, in favor of the Collateral Agent for the
benefit of all of the Purchasers, an agreement to effectuate the Springing Lien
(the “Security Documents”), in a form mutually acceptable to the parties.



--------------------------------------------------------------------------------

 
F. This Agreement, the Notes, the Warrants, any Security Documents, and all
other agreements executed and delivered in connection herewith and therewith are
collectively referred to herein as the “Transaction Documents.”
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers, intending to be
legally bound, hereby agree as follows:


1. PURCHASE AND SALE OF SECURITIES.
(a) Purchase and Sale of Units.  Subject to the terms and conditions hereof, at
the Closing (as defined in Section 1(b) below), the Company shall issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, shall purchase
from the Company, the Units as is set forth on such Purchaser’s Execution Page,
for the Purchase Price.  The Units will be evidenced by the Notes and the
Warrants.
(b) The Closing.  Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 6 and 7 below, the closing of the transactions contemplated
hereby (the “Closing”) shall take place at the offices of Hinckley Allen &
Snyder LLP, 100 Westminster Street, Suite 1500, Providence, Rhode Island at
10:00 a.m, on the date on which all conditions set forth in Sections 6 and 7
have been satisfied, or such other time or place as the Company and the
Purchasers may mutually agree (the “Closing Date”).
2. PURCHASER’S REPRESENTATIONS AND WARRANTIES.
Each Purchaser severally, but not jointly, represents and warrants to the
Company as follows:


(a) Purchase for Own Account, Etc.  Such Purchaser is purchasing the Securities
for such Purchaser’s own account and not with a present view towards the public
sale or distribution thereof, except pursuant to sales that are exempt from the
registration requirements of the Securities Act and/or sales registered under
the Securities Act.  Such Purchaser understands that such Purchaser must bear
the economic risk of this investment indefinitely, unless the Securities are
registered pursuant to the Securities Act and any applicable state securities or
blue sky laws or an exemption from such registration is available, and that the
Company has no present intention of registering the resale of any of the
Securities.  Notwithstanding anything in this Section 2(a) to the contrary, by
making the representations herein, such Purchaser does not agree to hold the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption from the registration requirements under
the Securities Act.



--------------------------------------------------------------------------------



(b) Accredited Investor Status.  Such Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.
(c) Reliance on Exemptions.  Such Purchaser understands that the Securities are
being offered and sold to such Purchaser in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
(d) Information.  Such Purchaser and its counsel, if any, have been furnished
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
specifically requested by such Purchaser or its counsel.  Neither such inquiries
nor any other investigation conducted by such Purchaser or its counsel or any of
its representatives shall modify, amend or affect such Purchaser’s right to rely
on the Company’s representations and warranties contained in Section 3 below. 
Such Purchaser understands that such Purchaser’s investment in the Securities
involves a high degree of risk.
(e) Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
(f) Authorization; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Purchaser and is a valid
and binding agreement of such Purchaser enforceable against such Purchaser in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.
(g) Residency.  Such Purchaser is a resident of the jurisdiction set forth under
such Purchaser’s name on the Execution Page hereto executed by such Purchaser.
(h) Short Sales and Confidentiality Prior To The Date Hereof.  Other than the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any transaction, including short
sales, in the securities of the Company during the period commencing from the
time that such Purchaser was first contacted by the Company or any other person
disclosing the material terms of the transactions contemplated hereunder until
the date hereof.  Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect short sales or similar
transactions in the future.



--------------------------------------------------------------------------------



Each Purchaser’s representations and warranties made in this Article 2 are made
solely for the purpose of permitting the Company to make a determination that
the offer and sale of the Securities pursuant to this Agreement comply with
applicable U.S. federal and state securities laws and not for any other
purpose.  Accordingly, the Company may not rely on such representations and
warranties for any other purpose.  No Purchaser has made or hereby makes any
other representations or warranties, express or implied, to the Company in
connection with the transactions contemplated hereby.




3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
Except as set forth on a Disclosure Schedule executed and delivered by the
Company to each Purchaser (the “Disclosure Schedule”) or as set forth in the
Select SEC Documents (as defined in Section 3(g) below), other than what is set
forth in the Risk Factors of any such Select SEC Documents or any other
disclosure that is forward looking or prospective in nature in any such Select
SEC Documents, the Company represents and warrants to each Purchaser as follows:


(a) Organization and Qualification.  The Company is a corporation duly organized
and existing in good standing under the laws of the jurisdiction in which it is
incorporated or organized, and has the requisite corporate power to own its
properties and to carry on its business as now being conducted.  The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary and where the failure so to qualify or be in good
standing would have a Material Adverse Effect.  For purposes of this Agreement,
“Material Adverse Effect” means any effect which, individually or in the
aggregate with all other effects, reasonably would be expected to be materially
adverse to (i) the Securities, (ii) the ability of the Company to perform its
obligations under this Agreement or the other Transaction Documents or (iii) the
business, operations, properties, prospects, financial condition or results of
operations of the Company taken as a whole.
(b) Authorization; Enforcement.  (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents, to issue and sell the Units in
accordance with the terms hereof and to issue the Conversion Shares upon
conversion of the Notes and to issue the Warrant Shares in accordance with the
terms hereof; (ii) the execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Units by the Company and the issuance and
reservation for issuance of the Conversion Shares and Warrant Shares) have been
duly authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Boards of Directors, or any committee of their
Boards of Directors is required, and (iii) this Agreement constitutes, and, upon
execution and delivery by the Company of the other Transaction Documents, such
Transaction Documents will constitute, valid and binding obligations of the
Company enforceable against the Company in accordance with their terms.  Neither
the execution, delivery or performance by the Company of its obligations under
this Agreement or the other Transaction Documents, nor the consummation by them
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Units by the Company) requires any consent or
authorization of the Company’s stockholders.



--------------------------------------------------------------------------------

(c) Capitalization.  The capitalization of the Company as of the date hereof,
including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company’s stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Notes and the Warrants)
exercisable or exchangeable for, or convertible into, any shares of capital
stock and the number of shares to be reserved for issuance upon conversion of
the Notes and exercise of the Warrants is set forth in Section 3(c) of the
Disclosure Schedule.  All of such outstanding shares of capital stock have been,
or upon issuance in accordance with the terms of any such exercisable,
exchangeable or convertible securities will be, validly issued, fully paid and
non-assessable.  No issuances of shares of capital stock of the Company
(including the Conversion Shares and Warrant Shares) are subject to preemptive
rights or any other similar rights of the stockholders of the Company.  Except
for the Securities, the Senior Debt and as set forth in Section 3(c) of the
Disclosure Schedule, (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exercisable or
exchangeable for, any shares of capital stock of the Company or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company, nor are
any such issuances, contracts, commitments, understandings or arrangements
contemplated, (ii) there are no contracts, commitments, understandings or
arrangements under which the Company is obligated to register the sale of any of
its or their securities under the Securities Act; (iii) there are no outstanding
securities or instruments of the Company which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem or otherwise
acquire any security of the Company; and (iv) the Company does not have any
shareholder rights plan, “poison pill” or other anti-takeover plans or similar
arrangements.  Section 3(c) of the Disclosure Schedule sets forth all of the
securities or instruments issued by the Company that contain anti-dilution or
similar provisions, and, except as and to the extent set forth thereon, the sale
and issuance of the Securities will not trigger any anti-dilution adjustments to
any such securities or instruments.  The Company’s Certificate of Incorporation
as in effect on the date hereof (“Certificate of Incorporation”) may be amended
by the vote of the holders of the majority of the outstanding equity securities
of the Company entitled to vote thereon.  The Company has the unrestricted right
to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities as owned by the Company.
(d) Issuance of Securities.  The Notes and the Warrants are duly authorized and,
upon issuance in accordance with the terms of this Agreement, (i) will be
validly issued, fully paid and non-assessable and free from all taxes, liens,
claims and encumbrances, (ii) will not be subject to preemptive rights, rights
of first refusal or other similar rights of stockholders of the Company or any
other person and (iii) will not impose personal liability on the holder
thereof.  The Conversion Shares are duly authorized and, upon conversion of the
Notes and the Warrant Shares are duly authorized upon exercise of the Warrants,
in accordance with their terms, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances.  Upon
conversion of the Notes and exercise of the Warrants respectively, in accordance
with their terms, such Conversion Shares and Warrant Shares (x) will not be
subject to preemptive rights, rights of first refusal or other similar rights of
stockholders of the Company or any other person (except as contemplated by the
Transaction Documents) and (y) will not impose personal liability upon the
holder thereof. The issuance by the Company of the Securities is exempt from
registration under the Securities Act.



--------------------------------------------------------------------------------

(e) No Conflicts; Consents.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Certificate of Incorporation or the
Company’s Bylaws as in effect on the date hereof (the “Bylaws”) , (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment (including, without limitation, the triggering of any anti-dilution
provisions), acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws, rules and regulations and rules and
regulations of any self-regulatory organizations to which either the Company or
its securities are subject) applicable to the Company or by which any property
or asset of the Company is bound or affected (except, with respect to clauses
(ii) and (iii), for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not, individually or in
the aggregate, have a Material Adverse Effect).  Except (x) for the filing of a
Form D with the SEC, (y) as may be required for compliance with applicable state
securities or “blue sky” laws and the rules and regulations of the Principal
Market, or (z) as otherwise set forth in Section 3(e) of the Disclosure
Schedule, the Company is not required to obtain any consent, approval,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency or other third
party) in order for it to execute, deliver or perform any of its obligations
under this Agreement or any of the other Transaction Documents.
(f) Compliance.  The Company is not in violation of its Certificate of
Incorporation, Bylaws or other organizational documents and is not in violation
of any of its organizational documents.  Except as set forth in Section 3(f) of
the Disclosure Schedule, the Company is not in default (and no event has
occurred that with notice or lapse of time or both would put the Company in
default) under, nor has there occurred any event giving others (with notice or
lapse of time or both) any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, except for actual or possible violations, defaults or rights that would
not, individually or in the aggregate, have a Material Adverse Effect.  The
businesses of the Company are not being conducted, and shall not be conducted so
long as any Purchaser owns any of the Securities, in violation of any law,
ordinance or regulation of any governmental entity, except for possible
violations the sanctions for which either individually or in the aggregate have
not had and would not have a Material Adverse Effect.  Neither the Company, nor
any director, officer, agent, employee or other person acting on behalf of the
Company has, in the course of his actions for, or on behalf of, the Company,
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity, made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, or made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.  The Company possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, provincial or foreign regulatory authorities that are material to the
conduct of its business, and the Company has not received any notice of
proceeding relating to the revocation or modification of any such certificate,
authorization or permit.



--------------------------------------------------------------------------------

(g) SEC Documents, Financial Statements.  Except as otherwise set out in Section
3(g) of the Disclosure Schedule, since October 22, 2018, the Company has timely
filed (within applicable extension periods) all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (all of the foregoing filed prior to the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, the “SEC Documents”).  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC applicable with respect thereto.  Such financial
statements have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except as may be otherwise indicated in such financial statements or
the notes thereto or, in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the consolidated financial position of
the Company as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal, immaterial year-end audit adjustments).  Except
as set forth in the financial statements of the Company included in the Select
SEC Documents (as defined below), the Company has no liabilities, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business subsequent to the date of such financial statements and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under GAAP to be reflected in such financial
statements, which liabilities and obligations referred to in clauses (i) and
(ii), individually or in the aggregate, are not material to the financial
condition or operating results of the Company.  No other information provided by
or on behalf of the Company to the Purchasers that is not included in the Select
SEC Documents contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstance under which they are or were made, not misleading.
(h) Intellectual Property.  The Company owns or is duly licensed (and, in such
event, has sufficient rights to grant sublicenses) to use all patents, patent
applications, trademarks, trademark applications, trade names, service marks,
copyrights, copyright applications, licenses, permits, inventions, discoveries,
processes, scientific, technical, engineering and marketing data, object and
source codes, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures) and
other similar rights and proprietary knowledge (collectively, “Intangibles”)
necessary for the conduct of its business as now being conducted and as
presently contemplated to be conducted in the future, provided that the Company
has granted a security interest in the Intangibles in relation to issuance of
the Senior Debt.  Section 3(h) of the Disclosure Schedule sets forth a list of
all patents, patent applications, trademarks, service marks, trademark and
service mark applications, trade names, registered copyrights, copyright
applications, licenses and permits material to the Company and owned and/or used
by the Company in its business.  To the knowledge of the Company, the Company is
not infringing or is not in conflict with any right of any other person with
respect to any third party Intangibles.  The Company has not received written
notice of any pending conflict with or infringement upon such third party
Intangibles.  The Company has not entered into any consent agreement,
indemnification agreement, forbearance to sue or settlement agreement with
respect to the validity of the Company’s ownership of or right to use its
Intangibles and there is no reasonable basis for any such claim to be
successful.  The Intangibles are valid and enforceable and no registration
relating thereto has lapsed, expired or been abandoned or canceled or is the
subject of cancellation or other adversarial proceedings, and all applications
therefor are pending and in good standing.  The Company has complied, in all
material respects, with their respective contractual obligations relating to the
protection of the Intangibles used pursuant to licenses.  To the knowledge of
the Company, no person is infringing on or violating the Intangibles owned or
used by the Company.



--------------------------------------------------------------------------------

(i) Title.  The Company has good and marketable title in fee simple to all real
property and good and merchantable title to all personal property owned by them
that is material to the business of the Company, in each case free and clear of
all liens, encumbrances and defects except such as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company.  Any real property and
facilities held under lease by the Company is held by the Company under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
property and buildings by the Company.
(j) Listing.  The Common Stock currently is listed for trading on the Canadian
Securities Exchange (CNSX Market Inc.) (the “Principal Market”).  The Company is
not in violation of the listing requirements of the Principal Market, does not
reasonably anticipate that the Common Stock will be delisted by the Principal
Market for the foreseeable future, and has not received any notice regarding the
possible delisting of the Common Stock from the Principal Market.
(k) Anti-Takeover Provisions.  The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under its
Certificate of Incorporation or the laws of the state of its incorporation
(including, without limitation, Section 203 of the Delaware General Corporation
Law, as amended) which is or could become applicable to any Purchaser as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any and all Purchaser’s
ownership of the Securities.
(l) No General Solicitation or Integrated Offering.  Neither the Company nor any
distributor, agent or affiliate participating on the Company’s behalf in the
transactions contemplated hereby (if any) nor any person acting for the Company,
or any such distributor, agent or affiliate has conducted any “general
solicitation” (as such term is defined in Regulation D) with respect to the
Securities being offered hereby.  Neither the Company nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration of the Securities being
offered hereby under the Securities Act or cause this offering of the Securities
to be integrated with any prior offering of securities of the Company for
purposes of the Securities Act, which result of such integration would require
registration under the Securities Act, or any applicable stockholder approval
provisions.



--------------------------------------------------------------------------------

(m) Indebtedness and Other Contracts.  Except as disclosed in Section 3(m) of
the Disclosure Schedule, the Company (i) does not have any outstanding
Indebtedness (as defined below), (ii) is not a party to any contract, agreement
or instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is not in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  For purposes of this Agreement: (x) “Indebtedness” of any
Person means, without duplication (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness; and (y) “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.
(n) Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Purchaser
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
(o) Disclosure.  All information relating to or concerning the Company set forth
in this Agreement or provided to the Purchasers pursuant to Section 2(d) hereof
or otherwise in connection with the transactions contemplated hereby is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made herein or therein,
in light of the circumstances under which they were made, not misleading.



--------------------------------------------------------------------------------

4. COVENANTS.
(a) Best Efforts.  The Company and the Purchasers shall use their respective
best efforts timely to satisfy each of the conditions described in Sections 5, 6
and 7 of this Agreement.
(b) Form D;  Blue Sky Laws.  The Company shall file with the SEC a Form D with
respect to the Securities as required under Regulation D.  The Company shall, on
or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to each Purchaser
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States or obtain exemption therefrom.
(c) Listing.  So long as any Purchasers (or any of their respective affiliates)
beneficially own any of the Notes or Warrants, the Company shall maintain the
listing of all Conversion Shares and Warrant Shares from time to time issuable
upon conversion of the Notes or exercise of Warrants respectively on each
securities exchange, automated quotation system or electronic bulletin board on
which shares of Common Stock are currently listed.  The Company shall comply in
all respects with the reporting, filing and other obligations under the bylaws
or rules of such exchanges, or such electronic system, as applicable. The
Company shall promptly provide to each Purchaser copies of any written notices
it receives regarding the continued eligibility of the Common Stock for trading
on any securities exchange or automated quotation system on which securities of
the same class or series issued by the Company are then listed or quoted, if
any.
(d) Corporate Existence.  So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Notes or Warrants, the Company shall
maintain its corporate existence, and in the event of a merger, consolidation or
sale of all or substantially all of the Company’s assets, the Company shall
ensure that the surviving or successor entity in such transaction assumes the
Company’s obligations under this Agreement and the other Transaction Documents
and the agreements and instruments entered into in connection herewith and
therewith.
(e) No Integrated Offerings.  The Company shall not make any offers or sales of
any security under circumstances that would require registration of the
Securities being offered or sold hereunder under the Securities Act or cause
this offering of the Securities to be integrated with any other offering of
securities by the Company for purposes of any stockholder approval provision
applicable to the Company or its securities.
(f) Legal Compliance.  The Company shall conduct its business in compliance with
all laws, ordinances or regulations of governmental entities applicable to such
businesses, except where the failure to do so would not have a Material Adverse
Effect.



--------------------------------------------------------------------------------

(g) Redemptions, Dividends and Repayments of Indebtedness.  So long as any
Purchasers (or any of their respective affiliates) beneficially own any of the
Notes or Warrants, the Company shall not, without first obtaining the written
approval of the holders of at least a majority of the aggregate principal amount
of the Notes then outstanding (which approval may be given or withheld by such
holders in their sole and absolute discretion), repurchase, redeem or declare or
pay any cash dividend or distribution on any shares of capital stock of the
Company or repay or prepay any Indebtedness (except for any capital leases)
other than (i) trade payables in the ordinary course of business of the Company,
(ii) the Notes, (iii) the Senior Debt, and (iv) as expressly required pursuant
to the terms of such Indebtedness as in effect on the date hereof (other than as
modified pursuant to the express terms of this Agreement or the Transaction
Documents).
(h) Shareholders Rights Plan.  No claim shall be made or enforced by the Company
or any other person that any Purchaser is an “Acquiring Person” under any
shareholders rights plan or similar plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under this Agreement or any other Transaction Documents or under any other
agreement between the Company and the Purchasers.
(i) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document.  The Company shall execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.
5. SECURITIES TRANSFER MATTERS.
(a) Transfer or Resale.  Each Purchaser understands that (i) the sale or resale
of the Securities have not been and are not being registered under the
Securities Act or any state securities laws, and the Securities may not be
transferred unless (A) the transfer is made pursuant to and as set forth in an
effective registration statement under the Securities Act covering the
Securities (including in conformity with applicable prospectus delivery
requirements, if any); or (B) such Purchaser shall have delivered to the Company
an opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration; or (C) sold under and in compliance with
Rule 144; or (D) sold or transferred to an affiliate of such Purchaser that
agrees to sell or otherwise transfer the Securities only in accordance with the
provisions of this Section 5(b); and (ii) neither the Company nor any other
person is under any obligation to register such Securities under the Securities
Act or any state securities laws.  Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement, provided such pledge is consistent with applicable laws, rules and
regulations.



--------------------------------------------------------------------------------

(b) Legends.  Each Purchaser understands that the Notes and Warrants and the
certificates for the Conversion Shares and Warrant Shares respectively may bear
a restrictive legend in substantially the following form:
Legend A


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER AND REASONABLY ACCEPTABLE TO THE ISSUER, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.


Legend B


UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY (AND
ANY SECURITY INTO WHICH THIS SECURITY MAY BE CONVERTED) MUST NOT TRADE THE
SECURITY BEFORE AUGUST 23, 2019.
and in the case of Notes or Conversion Shares held by an Insider (as that term
is defined by the Principal Market):


Legend C


WITHOUT PRIOR WRITTEN APPROVAL OF THE CANADIAN SECURITIES EXCHANGE AND
COMPLIANCE WITH ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES
REPRESENTED BY THIS CERTIFICATE (AND ANY SECURITY INTO WHICH THIS SECURITY MAY
BE CONVERTED) MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON
OR THROUGH THE FACILITIES OF THE CANADIAN SECURITIES EXCHANGE OR OTHERWISE IN
CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL AUGUST 23, 2019.



--------------------------------------------------------------------------------

And in the case of Warrants or Warrant Shares:
Legend D


THE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE. THESE
SECURITIES HAVE BEEN ACQUIRED BY THE HOLDER THEREOF FOR INVESTMENT AND MAY NOT
BE SOLD, OFFERED FOR SALE PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, AND COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY IN FORM
AND SUBSTANCE TO COUNSEL FOR THE CORPORATION THAT THE TRANSACTION WILL NOT
RESULT IN A VIOLATION OF UNITED STATES FEDERAL OR STATE SECURITIES LAWS.
Legend A set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder); (ii) such holder provides the Company with an
opinion of counsel, in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale or transfer
of such Security may be made without registration under the Securities Act; or
(iii) such holder provides the Company with reasonable assurances that such
Security can be can be sold under Rule 144(k) or has been, or is to be
otherwise, sold under Rule 144.  In the event Legend A is removed from any
Security and thereafter the effectiveness of a registration statement covering
such Security is suspended or the Company determines that a supplement or
amendment thereto is required by applicable securities laws, then upon
reasonable advance written notice to such Purchaser the Company may require that
the above legend be placed on any such Security that cannot then be sold
pursuant to an effective registration statement or under Rule 144 and such
Purchaser shall cooperate in the replacement of such legend.  Such legend shall
thereafter be removed when such Security may again be sold pursuant to an
effective registration statement or under Rule 144.


(c) Transferees Bound by Transaction Documents.  Notwithstanding the provisions
of this Section 5, no Purchaser may transfer the Notes or Warrants unless the
transferee agrees in writing to be bound by all of the provisions of the
Transaction Documents (including, but not limited to, Section 8 of this
Agreement), and it shall be a condition to any such transfer that any such
transferee execute and deliver appropriate documentation, in form and substance
reasonably satisfactory to the Company and the Collateral Agent, to such effect.
6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
The obligation of the Company hereunder to issue and sell the Units to each
Purchaser hereunder is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions as to such Purchaser, provided that
such conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:


(a) Execution of Transaction Documents.  Each Purchaser shall have executed such
Purchaser’s Execution Page to this Agreement and each other Transaction Document
to which such Purchaser is a party and delivered the same to the Company.
(b) Payment of Purchase Price.  Each Purchaser shall have delivered the full
amount of such Purchaser’s Purchase Price to the Company by wire transfer in
accordance with the Company’s written wiring instructions.
(c) Representations and Warranties True; Covenants Performed.  The
representations and warranties of each Purchaser shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date),
and such Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Purchaser at or
prior to the Closing Date.
(d) No Legal Prohibition.  No statute, rule, regulation, executive order,
decree, ruling, injunction, action or proceeding shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which restricts or prohibits the consummation of
any of the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

7. CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.
The obligation of each Purchaser hereunder to purchase the Units for which it is
subscribing from the Company hereunder is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that such
conditions are for each Purchaser’s individual and sole benefit and may be
waived by any Purchaser as to such Purchaser at any time in such Purchaser’s
sole discretion:


(a) Execution of Transaction Documents.  The Company shall have executed such
Purchaser’s Execution Page to this Agreement and each other Transaction Document
to which the Company is a party and delivered executed originals of the same to
such Purchaser.
(b) Delivery of Notes and Warrants.  The Company shall have delivered to such
Purchaser duly executed Notes and Warrants for the principal amount of Notes and
Warrants being purchased by such Purchaser (each in such denominations as such
Purchaser shall request), registered in such Purchaser’s name.
(c) Listing.  The Common Stock shall be authorized for quotation and listed on
the Principal Market and trading in the Common Stock (or on the Principal Market
generally) shall not have been suspended by the SEC or the Principal Market.
(d) Representations and Warranties True; Covenants Performed.  The
representations and warranties of the Company shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.  Such Purchaser
shall have received a certificate, executed by the Chief Executive Officer of
the Company after reasonable investigation, dated as of the Closing Date to the
foregoing effect and as to such other matters as may reasonably be requested by
such Purchaser.



--------------------------------------------------------------------------------

(e) No Legal Prohibition; Government Approval.  No statute, rule, regulation,
executive order, decree, ruling, injunction, action or proceeding shall have
been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which restricts or prohibits the
consummation of, any of the transactions contemplated by this Agreement.  The
Company shall have obtained all governmental, regulatory or third party consents
and approvals, if any, necessary for the sale of the Units.
(f) No Material Adverse Change.  There shall have been no material adverse
changes and no material adverse developments in the business, properties,
operations, prospects, financial condition or results of operations of the
Company, taken as a whole, since the date hereof, and no information that is
materially adverse to the Company and of which such Purchaser is not currently
aware shall come to the attention of such Purchaser.
(g) Corporate Approvals.  Such Purchaser shall have received a copy of
resolutions, duly adopted by the Board of Directors of the Company, which shall
be in full force and effect at the time of the Closing, authorizing the
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and the consummation by the Company of the
transactions contemplated hereby and thereby, certified as such by the Secretary
or Assistant Secretary of the Company, and such other documents they reasonably
request in connection with the Closing.
(h) Good Standing Certificates.  The Company shall have delivered to such
Purchaser a true copy of a certificate evidencing the formation and good
standing of the Company in such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction, as of a date
within 10 days of the Closing Date.
(i) Transfer Agent Certification.  The Company shall have delivered to such
Purchaser a letter from the Company’s transfer agent certifying the number of
shares of Common Stock outstanding as of a date within five days of the Closing
Date.
8. COLLATERAL AGENCY PROVISIONS.
(a) Appointment of Collateral Agent.  Effective upon the Springing Lien Date,
the Purchasers hereby appoint the Collateral Agent to act as collateral agent
and the Collateral Agent agrees to act as collateral agent for the Purchasers,
as contemplated herein and in the Security Documents.
(b) Collateral Agent Authorized to Enter into Security Documents.  Each of the
Purchasers authorizes and directs the Collateral Agent to enter into the
Security Documents on its behalf, upon the Springing Lien Date.
(c) Amendment to Security Documents.  On and after the Springing Lien Date, the
Purchasers holding at least a majority of the total outstanding principal
balance of the Notes (the “Required Holders”) shall have the right to direct the
Collateral Agent in writing, from time to time, to consent to any amendment,
modification or supplement to or waiver of any provision of any Security
Document and to release any Collateral (as defined in the Security Documents)
from any lien or security interest held by the Collateral Agent; provided,
however, that (i) no such direction shall require the Collateral Agent to
consent to the modification of any provision or portion thereof which (in the
sole judgment of the Collateral Agent) is intended to benefit the Collateral
Agent, (ii) the Collateral Agent shall have the right to decline to follow any
such direction if the Collateral Agent shall determine in good faith that the
directed action is not permitted by the terms of any Security Document or may
not lawfully be taken and (iii) no such direction shall waive or modify any
provision of any Security Document the waiver or modification of which requires
the consent of all Purchasers unless all Purchasers consent thereto.  The
Collateral Agent may rely on any such written direction given to it by the
Required Holders and shall be fully protected in relying thereon, and shall
under no circumstances be liable, except in circumstances involving the
Collateral Agent’s gross negligence or willful misconduct as shall have been
determined in a final nonappealable judgment of a court of competent
jurisdiction, to any holder of the Notes or any other person or entity for
taking or refraining from taking action in accordance with any direction or
otherwise in accordance with any of the Security Documents.



--------------------------------------------------------------------------------

(d) Duties of Collateral Agent.
(i) Powers.  The Collateral Agent shall have and may exercise such powers under
the Security Documents as are specifically delegated to the Collateral Agent by
the terms hereof and thereof.  The Collateral Agent shall not have any implied
duties or any obligations to take any action under this Agreement or the
Security Documents.
(ii) No Obligation to Act.  The Collateral Agent shall be entitled to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Holders and such
instructions shall be binding upon all the Purchasers, including, without
limitation, the instructions set forth in Section 8(c) hereof; provided,
however, that the Collateral Agent shall not be under any obligation to exercise
any of the rights or powers vested in it by this Agreement or any Security
Document in the manner so requested unless, if so requested by the Collateral
Agent, it shall have been provided indemnity from the Company satisfactory to it
against the costs, expenses and liabilities which may be incurred by it in
compliance with or in performing such request or direction.  No provisions of
this Agreement or any Security Document shall otherwise be construed to require
the Collateral Agent to expend or risk its own funds or take any action that
could in its judgment cause it to incur any cost, expenses or liability for
which it is not specifically indemnified hereunder.  No provision of this
Agreement or of any Security Document shall be deemed to impose any duty or
obligation on the Collateral Agent to perform any act or acts or exercise any
right, power, duty or obligation conferred or imposed on it, in any jurisdiction
in which it shall be illegal, or in which the Collateral Agent shall be
unqualified or incompetent, to perform any such act or acts or to exercise any
such right, power, duty or obligation or if such performance or exercise would
constitute doing business by the Collateral Agent in such jurisdiction or impose
a tax on the Collateral Agent by reason thereof.



--------------------------------------------------------------------------------

(iii) Action by Collateral Agent.  Absent written instructions from the Required
Holders at a time when an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have no obligation to take any actions
under the Security Documents.
(iv) Independent Right of Each Purchaser to Instruct Collateral Agent.  The
right of each Purchaser to instruct the Collateral Agent is the separate and
individual property of such Purchaser and may be exercised as such Purchaser
sees fit in its sole discretion and with no liability to any other such
Purchaser for the exercise or non-exercise thereof.  Without limiting the
foregoing, the Required Holders shall not be liable under any circumstances to
any other Purchaser for any action taken or omitted to be taken hereunder by the
Collateral Agent upon written instructions from the Required Holders.
(v) Relationship Between Collateral Agent and Purchasers.  The relationship
between the Collateral Agent and the Purchasers is and shall be only to the
extent explicitly provided for herein that of agent and principal and nothing
herein contained shall be construed to constitute the Collateral Agent a trustee
for any Purchaser or to impose on the Collateral Agent duties and obligations
other than those expressly provided for herein.  Without limiting the generality
of the foregoing, neither the Collateral Agent nor any of its directors,
officers, employees, partners or agents shall:
(A) be responsible to the Purchasers for any recitals, representations or
warranties contained in, or for the execution, validity, genuineness,
perfection, effectiveness or enforceability of, the Security Documents (it being
expressly understood that any determination of the foregoing is the
responsibility of each Purchaser),
(B) be responsible to the Purchasers for the validity, genuineness, perfection,
effectiveness, enforceability, existence, value or enforcement of any security
interest in the Collateral (it being expressly understood that any determination
of the foregoing is the responsibility of each Purchaser),
(C) be under any duty to inquire into or pass upon any of the foregoing matters,
or to make any inquiry concerning the performance by any person or entity of its
or their obligations under any Security Document (it being expressly understood
that any determination of the foregoing is the responsibility of each
Purchaser),
(D) be deemed to have knowledge of the occurrence of an Event of Default (as
defined in the Notes), or any event, condition or circumstance the occurrence of
which would, with the giving of notice or the passage of time or both,
constitute an Event of Default,
(E) be responsible or liable to the Purchasers for any shortage, discrepancy,
damage, loss or destruction of any part of the Collateral wherever the same may
be located regardless of the cause thereof unless the same shall happen solely
through the gross negligence or willful misconduct of the Collateral Agent as
shall have been determined in a final nonappealable judgment of a court of
competent jurisdiction,
(F) have any liability to the Purchasers for any error or omission or action or
failure to act of any kind made in the settlement, collection or payment in
connection with any of the Security Documents or any of the Collateral or any
instrument received in payment therefor or for any damage resulting therefrom
other than as a sole result of its own gross negligence or willful misconduct as
shall have been determined in a final nonappealable judgment of a court of
competent jurisdiction,



--------------------------------------------------------------------------------

(G) in any event, be liable to the Purchasers as such for any action taken or
omitted by it, absent, in each case described in this subsection, its gross
negligence or willful misconduct as shall have been determined in a final
nonappealable judgment of a court of competent jurisdiction, or
(H)  be responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of god, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services; it being
understood that the Collateral Agent shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.
(e) Standard of Care.  Each Purchaser agrees with all other Purchasers and the
Collateral Agent that nothing contained in this Agreement shall be construed to
give rise to, nor shall such Purchaser have, any claims whatsoever against the
Collateral Agent on account of any act or omission to act in connection with the
exercise of any right or remedy of the Collateral Agent with respect to the
Security Documents or the Collateral in the absence of gross negligence or
willful misconduct of the Collateral Agent as shall have been determined in a
final nonappealable judgment of a court of competent jurisdiction.  In no event
shall the Collateral Agent be liable under or in connection with this Agreement
or any Security Documents for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Collateral
Agent has been advised of the possibility thereof and regardless of the form of
action in which such damages are sought.
(f) Collateral In Possession of Collateral Agent.  Following the grant of the
Springing Lien, the Collateral Agent shall be at liberty to place any of the
Collateral, this Agreement, the Security Documents and any other instruments,
documents or deeds delivered to it pursuant to or in connection with any of such
documents in any safe deposit box, safe or receptacle selected by it or with any
bank, any company whose business includes undertaking the safe custody of
documents or any firm of lawyers of good repute and the Collateral Agent shall
not be responsible for any loss thereby incurred unless such loss is solely the
result of the Collateral Agent’s gross negligence or willful misconduct as shall
have been determined in a final nonappealable judgment of a court of competent
jurisdiction.  Following the grant of the Springing Lien, the Collateral Agent’s
books and records shall at all times show that the Collateral is held by the
Collateral Agent subject to the pledge and lien of the Security Documents.
(g) Agents, Officers and Employees of Collateral Agent.  The Collateral Agent
may execute any of its duties under the Security Documents by or through its
agents, officers or employees.  Neither the Collateral Agent nor any of its
agents, officers or employees shall be liable for any action taken or omitted to
be taken by it or them in good faith, be responsible for the consequence of any
oversight or error of judgment or answerable for any loss unless any of the
foregoing shall happen through its or their gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction.



--------------------------------------------------------------------------------

(h) Appointment of Co-Agent.  Whenever the Collateral Agent shall deem it
necessary or prudent in order either to conform to any law of any jurisdiction
in which all or any part of the Collateral shall be situated or to make any
claim or bring any suit with respect to the Collateral or the Security
Documents, or in the event that the Collateral Agent shall have been requested
to do so by or on behalf of the Required Holders, the Collateral Agent shall
execute and deliver a supplemental agreement and all other instruments and
agreements necessary or proper to constitute a bank or trust company, or one or
more other persons or entities approved by the Collateral Agent, either to act
as co-agent or co-agents with respect to all or any part of the Collateral or
with respect to the Security Documents, jointly with the Collateral Agent or any
successor or successors, or to act as separate agent or agents of any such
property, in any such case with such powers as may be provided in such
supplemental agreement, and to vest in such bank, trust company or other persons
or entities as such co-agent or separate agent, as the case may be, any
property, title, right or power of the Collateral Agent deemed necessary or
advisable by the Required Holders or the Collateral Agent.
(i) Reliance on Certain Documents.  The Collateral Agent shall be entitled to
rely on any communication, instrument or document believed by it to be genuine
and correct and to have been signed or sent by the proper person or entity, and
with respect to all legal matters shall be entitled to rely on the advice of
legal advisors selected by it concerning all matters relating to the Security
Documents and its duties hereunder and thereunder and otherwise shall rely on
such experts as it deems necessary or desirable, and shall not be liable to any
Purchaser or any other person or entity for the consequences of such reliance in
the absence of gross negligence or willful misconduct as shall have been
determined in a final nonappealable judgment of a court of competent
jurisdiction.
(j) Collateral Agent May Have Separate Relationship with Parties.  The
Collateral Agent (or any affiliate of the Collateral Agent) may, notwithstanding
the fact that it is the Collateral Agent, act as a lender to the Company and
lend money to, and generally engage in any kind of business with such party in
the same manner and to the same effect as though it were not the Collateral
Agent; and such business shall not constitute a breach of any obligation of the
Collateral Agent to the other Purchasers.
(k) Indemnification of Collateral Agent.  The Company hereby agrees to indemnify
and hold harmless the Collateral Agent (and its directors, officers and
employees) for any and all liabilities, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including the fees and other charges of
counsel) or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Collateral Agent in its capacity as the
Collateral Agent, in any way relating to or arising out of the Security
Documents or the transactions contemplated hereby or thereby or the enforcement
of any of the terms hereof or thereof, provided that the Company shall not be
liable for any of the foregoing to the extent they arise from gross negligence
or willful misconduct on the part of the Collateral Agent as shall have been
determined in a final nonappealable judgment of a court of competent
jurisdiction.  This Section 8(k) shall survive the termination of this
Agreement.  Prior to taking any action hereunder as Collateral Agent, the
Collateral Agent may require the Company to deposit, and the Company shall
deposit, with the Collateral Agent sufficient sums as it determines in good
faith is necessary to protect the Collateral Agent for costs and expenses
associated with taking such action, and the Collateral Agent shall have no
liability hereunder for failure to take such action unless the Company promptly
deposits such sums; provided, however, that if the Company fails to deposit such
amounts within 3 business days of the Collateral Agent’s request therefore, the
Collateral Agent shall notify the Purchasers of such failure.



--------------------------------------------------------------------------------

(l) Resignation and Removal.  The Collateral Agent at any time may resign, upon
30 days’ prior written notice, by an instrument addressed and delivered to the
Purchasers and the Company and may be removed at any time with or without cause
upon 30 days’ prior written notice, by an instrument in writing duly executed by
duly authorized signatories of the Required Holders.  The Required Holders shall
have the right to appoint a successor to the Collateral Agent upon any such
resignation or removal, by instrument of substitution complying with the
requirements of applicable law, or, in the absence of any such requirement,
without any formality other than appointment and designation in writing, a copy
of which instrument or writing shall be sent to each Purchaser.  Upon the making
of such appointment and delivery to such successor Collateral Agent of the
Collateral then held by the retiring Collateral Agent, such successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties conferred hereby and by the Security Documents upon the
Collateral Agent named herein, and one or more such appointments and
designations shall not exhaust the right to appoint and designate further
successor Collateral Agents hereunder.  The retiring Collateral Agent shall not
be discharged from its duties and obligations hereunder until, and the retiring
Collateral Agent shall be so discharged when, all the Collateral held by the
retiring Collateral Agent has been delivered to the successor Collateral Agent
and such successor Collateral Agent shall execute, acknowledge and deliver to
each holder of the Notes and to the Company an instrument accepting such
appointment.  If no successor shall be appointed and approved on or prior to the
date of any such resignation, the resigning Collateral Agent may apply to any
court of competent jurisdiction to appoint a successor to act until a successor
shall have been appointed by the Required Holders as above provided.
(m) Rights with Respect to Collateral.  Following the grant of the Springing
Lien:
(i) Each Purchaser agrees with all other Purchasers (A) that it shall not, and
shall not attempt to, exercise any rights with respect to its security interest
in the Collateral, whether pursuant to any other agreement or otherwise (other
than pursuant to this Agreement), or take or institute any action against the
Collateral Agent or any of the other Purchasers in respect of the Collateral or
its rights hereunder (other than any such action arising from the breach of this
Agreement) and (B) that such Purchaser has no other rights with respect to the
Collateral other than as set forth in this Agreement and the Security Documents.
(ii) Each Purchaser agrees with all other Purchasers and the Collateral Agent
that nothing contained in this Section 8 shall be construed to give rise to, nor
shall such Purchaser have, any claims whatsoever against the Collateral Agent on
account of any act or omission to act in connection with the exercise of any
right or remedy of the Collateral Agent with respect to the Collateral in the
absence of gross negligence or willful misconduct of the Collateral Agent, as
shall have been determined in a final nonappealable judgment of a court of
competent jurisdiction.



--------------------------------------------------------------------------------

(n) Fees, Costs and Expenses of Collateral Agent.  Without limiting any other
cost reimbursement provisions in this Agreement or the Security Documents, upon
demand, the Company shall pay to the Collateral Agent the amount of any and all
fees and reasonable expenses incurred by the Collateral Agent under this
Agreement or the Security Documents or in connection herewith or therewith,
including, without limitation, reasonable fees of counsel to the Collateral
Agent and those other expenses that may be incurred in connection with (i) the
execution and delivery of this Agreement and the Security Documents and any
amendments, waivers and supplements hereto or thereto, (ii) the administration
of this Agreement and the Security Documents, (iii) the custody or preservation
of, or the sale of, collection from, or other realization upon, any of the
collateral of the Company, (iv) the exercise or enforcement of any of the rights
of the Collateral Agent under this Agreement or the Security Documents, and (v)
the failure of any the Company to perform or observe any of the provisions of
this Agreement or the Security Documents.  Upon the occurrence of an Event of
Default (as defined in the Notes), the Purchasers collectively shall pay the
Collateral Agent the sum of $10,000 on account, to apply against an hourly fee
of $350 to be paid to the Collateral Agent by the Purchasers for services
rendered pursuant to this Agreement. All payments due to the Collateral Agent
under this Agreement including reimbursements must be paid when billed. The
Collateral Agent may refuse to act on behalf of or make a distribution to any
Purchaser who is not current in payments to the Collateral Agent.  Payments
required pursuant to this Agreement shall be pari passu to the Purchasers’
interests in the Notes. The Collateral Agent is hereby authorized to deduct any
sums due the Collateral Agent from Collateral in the Collateral Agent’s
possession.]
(o) Representation at Closing:  The Purchasers irrevocably authorize the
Collateral Agent to act as the Purchasers’ representative at the Closing, to
take delivery of all Notes, Warrants and other deliveries to be made to the
Purchasers under Section 7 of this Agreement and to execute receipts evidencing
the delivery of those documents.
9. GOVERNING LAW; MISCELLANEOUS.
(a) Governing Law; Jurisdiction; Jury Trial.  This Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts applicable to contracts made and to be performed in the
Commonwealth of Massachusetts.  The Company, each Purchaser and the Collateral
Agent irrevocably consent to the jurisdiction of the United States federal
courts and the state courts located in the City of Boston, Suffolk County, in
any suit or proceeding based on or arising under this Agreement and irrevocably
agree that all claims in respect of such suit or proceeding may be determined in
such courts. The Company, each Purchaser and the Collateral Agent each
irrevocably waives the defense of an inconvenient forum to the maintenance of
such suit or proceeding in such forum.  The Company, each Purchaser and the
Collateral Agent each further agrees that service of process upon such party
mailed by first class mail shall be deemed in every respect effective service of
process upon such party in any such suit or proceeding.  Nothing herein shall
affect the right of any party hereto to serve process in any other manner
permitted by law.  The Company, each Purchaser and the Collateral Agent each
agrees that a final non-appealable judgment in any such suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on such
judgment or in any other lawful manner.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
ANY TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.



--------------------------------------------------------------------------------

(b) Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party.  This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.  In the event
any signature is delivered by facsimile transmission, the party using such means
of delivery shall cause the manually executed execution page(s) hereof to be
physically delivered to the other party within five days of the execution
hereof, provided that the failure to so deliver any manually executed execution
page shall not affect the validity or enforceability of this Agreement.
(c) Construction.  Whenever the context requires, the gender of any word used in
this Agreement includes the masculine, feminine or neuter, and the number of any
word includes the singular or plural.  Unless the context otherwise requires,
all references to articles and sections refer to articles and sections of this
Agreement, and all references to schedules are to schedules attached hereto,
each of which is made a part hereof for all purposes.  The descriptive head-ings
of the several articles and sections of this Agreement are inserted for purposes
of reference only, and shall not affect the meaning or construction of any of
the provisions hereof.
(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.
(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents (including any schedules and exhibits hereto and thereto) contain the
entire understanding of the Purchasers, the Company, the Collateral Agent, their
affiliates and persons acting on their behalf with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company, the Purchasers nor the Collateral Agent make any
representation, warranty, covenant or undertaking with respect to such matters. 
No provision of this Agreement may be waived other than by an instrument in
writing signed by the party to be charged with enforcement, and, except as
otherwise provided herein, no provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and each Purchaser;
provided, that no amendment or waiver of any provision of Section 8 hereof shall
be effective unless it is set forth in a written instrument signed by the
Company, each Purchaser and the Collateral Agent.  No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents or holders of
Notes, as the case may be.  The Company has not, directly or indirectly, made
any agreements with any Purchasers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.



--------------------------------------------------------------------------------

(f) Notices.  Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by certified or registered mail
(return receipt requested) or delivered personally, by nationally recognized
overnight carrier or by confirmed facsimile transmission, and shall be effective
five days after being placed in the mail, if mailed, or upon receipt or refusal
of receipt, if delivered personally or by nationally recognized overnight
carrier or confirmed facsimile transmission, in each case addressed to a party
as provided herein.  The initial addresses for such communications shall be as
follows, and each party shall provide notice to the other parties of any change
in such party’s address:
(i) If to the Company:
Security Devices International Inc.
107 Audubon Road
Bldg 2, Suite 201
Wakefield, MA 01880 USA
Telephone: (978) 868-5011
Attention:  Dean Thrasher


with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:


Hinckley, Allen & Snyder LLP
100 Westminster Street, Suite 1500
Providence, Rhode Island 02903
Telephone: (401) 274-2000
Facsimile: (401) 277-9600
Attention:  David S. Hirsch, Esq.


(ii) If to any Purchaser, to the address set forth under such Purchaser’s name
on the Execution Page hereto executed by such Purchaser.
(iii) If to the Collateral Agent:


Northeast Industrial Partners, LLC
107 Audubon Road, Suite 201
Wakefield, MA, USA 01880
Telephone: (339) 219-0302
Attention:  Bryan S. Ganz


(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns.  Except as provided
herein, the Company shall not assign this Agreement or any rights or obligations
hereunder.  Any Purchaser may assign or transfer the Securities pursuant to the
terms of this Agreement and of such Securities, or assign such Purchaser’s
rights hereunder to any other person or entity, which assignee shall be
considered a Purchaser for purposes of this Agreement.



--------------------------------------------------------------------------------

(h) Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
(i) Survival.  The representations and warranties of the Company and the
agreements and covenants set forth in Sections 3, 4, 5 and 8 hereof shall
survive the Closing notwithstanding any due diligence investigation conducted by
or on behalf of any Purchaser.  Moreover, none of the representations and
warranties made by the Company herein shall act as a waiver of any rights or
remedies any Purchaser may have under applicable U.S. federal or state
securities laws.
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
(k) Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser hereunder or pursuant to any of the other Transaction
Documents or any Purchaser enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
(l) No Strict Construction.  The language used herein and therein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party to
this Agreement.
(m) Remedies.  No provision of this Agreement or any other Transaction Document
providing for any remedy to a Purchaser shall limit any other remedy which would
otherwise be available to such Purchaser at law, in equity or otherwise. 
Nothing in this Agreement or any other Transaction Document shall limit any
rights any Purchaser may have under any applicable federal or state securities
laws with respect to the investment contemplated hereby.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Purchasers by vitiating the intent and purpose of the
transactions contemplated hereby.  Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations hereunder (including, but not
limited to, its obligations pursuant to Section 5 hereof) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Agreement (including, but not limited to, its obligations
pursuant to Section 5 hereof), that each Purchaser shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach and requiring immediate issuance and transfer of the Securities, without
the necessity of showing economic loss and without any bond or other security
being required.



--------------------------------------------------------------------------------

(n) Knowledge.  As used in this Agreement, the term “knowledge” of any person or
entity shall mean and include (i) actual knowledge and (ii) that knowledge which
a reasonably prudent business person could have obtained in the management of
his or her business affairs after making due inquiry and exercising due
diligence which a prudent business person should have made or exercised, as
applicable, with respect thereto and with respect to the Company, shall mean the
knowledge (as so defined) of the directors and officers of the Company.
(o) Exculpation Among Purchasers; No “Group”. The obligations of each Purchaser
under any Transaction Document are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance or non-performance of the obligations of any other Purchaser under
any Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each party to this
Agreement confirms that it has independently participated in the negotiation and
drafting of this Agreement and the other Transaction Documents with the advice
of its own counsel and advisors, that it has independently determined to enter
into the transactions contemplated hereby and thereby, that it is not relying on
any advice from or evaluation by any other Purchaser, and that it is not acting
in concert with any other Purchaser in making its purchase of Securities
hereunder or in monitoring its investment in the Company.  The Purchasers and,
to its knowledge, the Company agree that no action taken by any Purchaser
pursuant hereto or to the other Transaction Documents, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity or group, or create a presumption that the Purchasers
are in any way acting in concert or would deem such Purchasers to be members of
a “group” for purposes of Section 13(d) of the Exchange Act.  The Purchasers
have not agreed to act together for the purpose of acquiring, holding, voting or
disposing of equity securities of the Company. Each Purchaser shall be entitled
to independently protect and enforce its rights, including without limitation
the rights arising out of this Agreement or out of the other Transaction
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.  The Company has elected
to provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers. The Company acknowledges that such procedure with respect to
the Transaction Documents in no way creates a presumption that the Purchasers
are in any way acting in concert or as a “group” for purposes of Section 13(d)
of the Exchange Act with respect to the Transaction Documents or the
transactions contemplated hereby or thereby.



--------------------------------------------------------------------------------

(p) Consent to Collection and Use of Personal Information.  This Agreement
requires each Purchaser to provide information about the Purchaser (the
“Personal Information”).  Such information is being collected by the Company for
the purposes of completing the proposed issuance of the Units, which includes,
without limitation, determining the Purchaser’s eligibility to purchase the
Units under applicable securities laws, preparing and registering certificates
representing the Notes or Warrants and completing filings required by the
securities commissions, the Canadian Securities Exchange and/or other regulatory
authorities.  Each Purchaser agrees that the Purchaser’s Personal Information
may be disclosed by the Company (including the filing of copies or originals of
any of the Purchaser’s documents) to: (a) securities commissions and/or other
regulatory authorities, (b) the Canadian Securities Exchange and (c) any of the
other parties involved in this subscription, including legal counsel, and may be
included in record books in connection with this subscription.  In the case of
information provided to the securities commissions, such information is being
collected indirectly by them for the purpose of the administration and
enforcement of applicable securities laws and each Purchaser authorizes the
indirect collection of such information by them.  Each Purchaser consents to the
foregoing collection, use and disclosure of the Purchaser’s Personal Information
and to the collection, use and disclosure of Personal Information by the
securities commissions and/or other regulatory authorities.  The title, business
address and business telephone number of the public official in Ontario who can
answer questions about the Ontario Securities Commission’s indirect collection
of the information is the Administrative Assistant to the Administrative Support
Clerk, Ontario Securities Commission, Suite 1903, Box 55, 20 Queen Street West,
Toronto, Ontario M5H 3S8 (Telephone: 416-593-3684).


[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser, the Company and the collateral
Agent have caused this Agreement to be duly executed as of the date first above
written.


SECURITY DEVICES INTERNATIONAL INC.




By:________________________________
Name:______________________________
Title:_______________________________


COLLATERAL AGENT:


NORTHEAST INDUSTRIAL PARTNERS, LLC, as Collateral Agent


By:_______________________________
Name:  Bryan S. Ganz
Title:  Manager


PURCHASER:


 

(Print or Type Name of Purchaser)




By:______________________________
Name:____________________________
Title:_____________________________


RESIDENCE:______________________


ADDRESS:  
  

  

Telephone:_________________
Facsimile:_________________
Attention:_________________


Attention:_________________


AGGREGATE SUBSCRIPTION AMOUNT:


Purchase Price for Units
and Principal Amount of Notes:________________


Number of Warrants:_________________________









--------------------------------------------------------------------------------

EXHIBIT A








FORM OF NOTE





--------------------------------------------------------------------------------









FORM OF UNSECURED CONVERTIBLE NOTE
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
IN A GENERALLY ACCEPTABLE FORM OF COUNSEL, WHICH COUNSEL SHALL BE SELECTED BY
THE HOLDER AND BE REASONABLY ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE
TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(v) AND 18(a) HEREOF.  THE PRINCIPAL
AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(v) OF THIS NOTE.   THIS NOTE IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 5 OF THE SECURITIES PURCHASE
AGREEMENT DATED AS OF APRIL 22, 2019.
UNLESS PERMITTED UNDER NATIONAL INSTRUMENT 45-102 (RESALE OF SECURITIES), THE
HOLDER OF THIS SECURITY (AND ANY SECURITY INTO WHICH THIS SECURITY MAY BE
CONVERTED) MUST NOT TRADE THE SECURITY BEFORE AUGUST 23, 2019.
WITHOUT PRIOR WRITTEN APPROVAL OF THE CANADIAN SECURITIES EXCHANGE AND
COMPLIANCE WITH NATIONAL INSTRUMENT 45-102 (RESALE OF SECURITIES), THE
SECURITIES REPRESENTED BY THIS CERTIFICATE (AND ANY SECURITY INTO WHICH THIS
SECURITY MAY BE CONVERTED) MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR
OTHERWISE TRADED ON OR THROUGH THE FACILITIES OF THE CANADIAN SECURITIES
EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT
UNTIL AUGUST 23, 2019.







--------------------------------------------------------------------------------





SECURITY DEVICES INTERNATIONAL INC.
Unsecured Convertible Note
Issuance Date:  April 22, 2019
Principal:  U.S. $[___________]



FOR VALUE RECEIVED, Security Devices International Inc., a Delaware corporation
(the “Company”), hereby promises to pay to [Insert Name] or registered assigns
(“Holder”) the amount set out above as the Principal (as reduced pursuant to the
terms hereof pursuant to redemption, conversion or otherwise, the “Principal”)
when due, whether upon the Maturity Date (as defined below), acceleration,
redemption or otherwise (in each case in accordance with the terms hereof) and
to pay interest (“Interest”) on any outstanding Principal at the rate equal to
the then applicable Interest Rate (as defined below), from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined below), the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case, in accordance
with the terms hereof).  This Unsecured Convertible Note (including all
Unsecured Convertible Notes issues in exchange, transfer, or replacement hereof,
this “Note”) is one of an issue of Unsecured Convertible Notes issued pursuant
to the Securities Purchase Agreement (as defined below) on the Closing Date (as
defined in the Securities Purchase Agreement) (collectively, the “Notes” and
such other Unsecured Convertible Notes, the “Other Notes”).  Certain capitalized
terms used herein are defined in Section 28.  Capitalized terms not otherwise
defined herein have the meanings set forth in the Securities Purchase Agreement.
(1) MATURITY.  On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal, accrued and unpaid Interest and accrued and unpaid
Late Charges, if any.  The “Maturity Date” shall be April 15, 2020, but may be
extended at the option of the Holder through the date that is 10 days after the
consummation of a Change of Control in the event that a Change of Control is
publicly announced or a Change of Control Notice (as defined in Section 5(b)) is
delivered prior to the Maturity Date.  Except as specifically set forth herein,
this Note is not prepayable.
(2) INTEREST; INTEREST RATE.
(a)
Interest.  Interest on this Note shall commence accruing on the Issuance Date
and shall be computed on the basis of a 365-day year and shall be payable in
arrears on the last day of each April and October during the period beginning on
the Issuance Date and ending on, and including, the Maturity Date (each, an
“Interest Date”) with the first Interest Date being October 15, 2019.  Interest
shall be payable on each Interest Date in cash.  Prior to the payment of
Interest on an Interest Date, Interest on this Note shall accrue at the rate of
10% per annum (the “Interest Rate”).

(b)
Default Rate.  From and after the occurrence of an Event of Default and
notwithstanding the provisions of Section 2(b) hereof, the Interest Rate shall
be increased to 15.0% (the “Default Rate”).  In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest calculated at the Default Rate during the continuance of such Event
of Default shall continue to apply to the extent it relates to the days after
the occurrence of such Event of Default through and including the date of cure
of such Event of Default.

(c)
Maximum Effective Interest Rate:  Notwithstanding any other provision of the
Securities Purchase Agreement or this Note (including, for certainty, Section
4(b) (Redemption Right) and Section 5 (Rights Upon Fundamental Transaction And
Change Of Control)), the effective rate of interest per annum may not exceed 25%
and any payments otherwise required to be made to the Holder will be reduced as
necessary for that purpose.

--------------------------------------------------------------------------------



(3) CONVERSION OF NOTES.  This Note shall be convertible into shares of the
Company's common stock, par value $0.001 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.
(a)
Conversion Right.  Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(c), at the Conversion Rate (as defined below).  The Company shall not issue
any fraction of a share of Common Stock upon any conversion.  If the issuance
would result in the issuance of a fraction of a share of Common Stock, the
Company shall round such fraction of a share of Common Stock up to the nearest
whole share.  The Company shall pay any and all taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

(b)
Conversion Rate.  The number of shares of Common Stock issuable upon conversion
of any Conversion Amount pursuant to Section 3(a) shall be determined by
dividing (x) such Conversion Amount by (y) the Conversion Price (such number of
shares, the “Conversion Rate”).  For the purposes of this Note:

(i) “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made.
(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination a price equal to USD$0.15, subject to adjustment as
provided herein.


(c)
Mechanics of Conversion.




--------------------------------------------------------------------------------



(i) Optional Conversion.  To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 5:00 p.m., New York
City time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(v), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction).  Promptly following the date of receipt of a Conversion
Notice, the Company shall transmit by facsimile a confirmation of receipt of
such Conversion Notice to the Holder and the Company's transfer agent (the
“Transfer Agent”).  On or before the fifth Business Day following the date of
receipt of a Conversion Notice (the “Share Delivery Date”), the Company shall
(1) (X) provided that the Transfer Agent is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program and so long as
the certificates therefor are not required to bear a legend pursuant to Section
5(c) of the Securities Purchase Agreement, credit such aggregate number of
shares of Common Stock to which the Holder shall be entitled to the Holder's or
its designee's balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled, which certificate shall not bear any restrictive
legend unless the certificate is required to bear such a legend pursuant to
Section 5(c) of the Securities Purchase Agreement, and (2) pay to the Holder in
cash an amount equal to the sum of (A) the amount of any accrued and unpaid
Interest on the applicable Conversion Amount being converted through the
Conversion Date and (B) any accrued and unpaid Late Charges on such Conversion
Amount and Interest.  Delivery of physical certificates shall be deemed to have
been made if delivered personally or when delivered to a nationally recognized
overnight carrier.  If this Note is physically surrendered for conversion as
required by Section 3(c)(iii) and the outstanding Principal of this Note is
greater than the Conversion Amount, then the Company shall as soon as
practicable and in no event later than three Business Days after receipt of this
Note and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal not
converted.  The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
(ii) Company's Failure to Timely Convert.  If the Company shall fail to issue a
certificate to the Holder or credit the Holder's balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon
conversion of any Conversion Amount on or prior to the date which is five
Business Days after the Conversion Date (a “Conversion Failure”), then the
Company shall pay to the Holder payments (“Conversion Default Payments”) for a
Conversion Failure in the amount of (i) (N/365), multiplied by (ii) an amount
equal to the amount by which (x) the highest Closing Sale Price of the Common
Stock during the period beginning on the date the Conversion Notice giving rise
to the Conversion Failure in accordance with this Section 3(c)(ii) is
transmitted (the “Conversion Failure Date”) and ending on the date immediately
preceding the date on which the applicable Conversion Default Payment is made
exceeds (y) the Conversion Price in respect of such Conversion Amount,
multiplied by (iii) the number of shares of Common Stock the Company failed to
so deliver in such Conversion Failure, multiplied by (iv) .18, where N equals
the number of days from the Conversion Failure Date to the date that the Company
effects the full conversion of the Conversion Amount which gave rise to the
Conversion Failure.  The accrued Conversion Default Payments for each calendar
month shall be paid in cash to the Holder by the fifth day of the month
following the month in which it has accrued.  In addition to the foregoing, if
within five Trading Days after the Company's receipt of the facsimile copy of a
Conversion Notice the Company shall fail to issue and deliver a certificate to
the Holder or credit the Holder's balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon such Holder's
conversion of any Conversion Amount, and if on or after such Trading Day the
Holder purchases (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three Business Days after the Holder's
request and in the Holder's discretion, either (i) pay cash to the Holder in an
amount equal to the Holder's total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (the “Buy-In Price”), at which point the Company's obligation
to deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock times (B) the Closing Sale Price on the
Conversion Date.  Nothing herein shall limit the Holder’s right to pursue actual
damages for the Company’s failure to maintain a sufficient number of authorized
shares of Common Stock or to otherwise issue shares of Common Stock upon
conversion of this Note in accordance with the terms hereof, and the Holder
shall have the right to pursue all remedies available at law or in equity
(including a decree of specific performance and/or injunctive relief).



--------------------------------------------------------------------------------

(iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Principal amount of this Note is being converted or
(B) the Holder has provided the Company with prior written notice (which notice
may be included in a Conversion Notice) requesting physical surrender and
reissue of this Note.  The Holder and the Company shall maintain records showing
the Principal converted and the dates of such conversions (and the Interest and
Late Charges paid with respect thereto) or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion.
(iv) Pro Rata Conversion; Disputes.  In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder's portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date.  In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 23.
(d)
Limitations on Conversions and Payments in Shares of Common Stock; Beneficial
Ownership.  The Company shall not be obligated to effect any conversion of this
Note or pay any amounts due hereunder in Common Stock, and the Holder of this
Note shall not have the right to convert any portion of this Note pursuant to
Section 3(a) or to require the Company to pay any amounts due hereunder in
Common Stock, in each case to the extent that after giving effect to such
conversion or payment, the Holder (together with the Holder's affiliates) would
beneficially own in excess of 4.99% (the “Maximum Percentage”) of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion or payment.  For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon the conversion or
payment of or in connection with this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, unconverted portion of this Note beneficially owned by the Holder or
any of its affiliates and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any Other Notes or Warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates.  Except as set forth in the preceding
sentence, for purposes of this Section 3(d), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  For purposes of this Section 3(d), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company's most recent Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y)
a more recent public announcement by the Company or (z) any other notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  For any reason at any time, upon the written or oral request of
the Holder, the Company shall within one Trading Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.  By written
notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 19.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder and not to any other
holder of Notes.

--------------------------------------------------------------------------------

(4) RIGHTS UPON EVENT OF DEFAULT.
(a)
Event of Default.  Each of the following events shall constitute an “Event of
Default”:

(i) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five consecutive days or for more than an
aggregate of 10 days in any 365-day period;
(ii) the Company's (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten Trading Days after the
applicable Conversion Date or (B) notice, written or oral, to any holder of the
Notes, including by way of public announcement or through any of its agents, at
any time, of its intention not to comply with a request for conversion of any
Notes into shares of Common Stock that is tendered in accordance with the
provisions of the Notes;
(iii) the Holder's Authorized Share Allocation is less than the number of shares
of Common Stock that the Holder would be entitled to receive upon a full
conversion of this Note (without regard to any limitations on conversion set
forth in Section 3(d) or otherwise) for 10 consecutive Business Days;
(iv) the Company's failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company's failure to pay any redemption
payments, premiums or other amounts hereunder) or any other Transaction Document
(as defined in the Securities Purchase Agreement) except in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure continues for a period of at least five Trading Days;
(v) the Company shall either (i) fail to pay, when due, or within any applicable
grace period, any payment with respect to any Indebtedness in excess of $250,000
due to any third party, other than, with respect to unsecured Indebtedness only,
payments contested by the Company in good faith by proper proceedings and with
respect to which adequate reserves have been set aside for the payment thereof
in accordance with GAAP, or otherwise be in breach or violation of any agreement
for monies owed or owing in an amount in excess of $250,000, which breach or
violation permits the other party thereto to declare a default or otherwise
accelerate amounts due thereunder, or (ii) suffer to exist any other
circumstance or event that would, with or without the passage of time or the
giving of notice, result in a default or event of default under any agreement
binding the Company, which default or event of default would or is likely to
have a material adverse effect on the business, operations, properties,
prospects or financial condition of the Company or any of its Subsidiaries,
individually or in the aggregate;
(vi) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or the Bankruptcy and Insolvency Act (Canada), or any
similar Federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, (C) consents to the
appointment of a receiver, trustee, assignee, liquidator or similar official (a
“Custodian”), (D) makes a general assignment for the benefit of its creditors or
(E) admits in writing that it is generally unable to pay its debts as they
become due;
(vii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;
(viii) bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for the relief of debtors shall be instituted by or against
the Company or any of its Subsidiaries and, if instituted against the Company or
any of its Subsidiaries by a third party, shall not be dismissed within 60 days
of their initiation;
(ix) a final judgment or judgments for the payment of money aggregating in
excess of $500,000 are rendered against the Company or any of its Subsidiaries,
which judgments are not, within 60 days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; provided, however, that any judgment that is
covered by insurance or an indemnity from a credit worthy party shall not be
included in calculating the $500,000 amount set forth above;



--------------------------------------------------------------------------------

(x) the Company breaches any representation, warranty, covenant (other than the
covenants set forth in Section 14 of this Note) or other term or condition of
any Transaction Document, except, in the case of a breach of a covenant which is
curable, only if such breach continues for a period of at least 10 consecutive
days after written notice thereof to the Company by the Holder;
(xi) any breach or failure to comply with Section 14 of this Note;
(xii)  the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the holders of Notes upon conversion of the
Notes as and when required by the Notes or the Securities Purchase Agreement (a
“Legend Removal Failure”), and any such failure continues uncured for five
Business Days after the Company has been notified thereof in writing by the
holder; or
(xiii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.
(b)
Redemption Right.  Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within one Business Day deliver
written notice thereof via confirmed facsimile and overnight courier (an “Event
of Default Notice”) to the Holder.  At any time after the earlier of the
Holder's receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the amount of Principal of this Note the Holder is electing to
redeem.  Each portion of the Principal amount of this Note subject to redemption
by the Company pursuant to this Section 4(b) shall be redeemed by the Company at
a price (the “Event of Default Redemption Price”) equal to 110% of the sum of
(i) any accrued and unpaid Interest on the Conversion Amount being redeemed,
plus (ii) any accrued and unpaid Late Charges on such Conversion Amount and
Interest, plus (iii) the greater of (A) the sum of (1) the Conversion Amount to
be redeemed and (2) an amount equal to 100% of the Interest that would have been
earned on the Conversion Amount from the Conversion Date through the Maturity
Date., and (B) the product of (1) the Conversion Rate with respect to such
Conversion Amount in effect at such time as the Holder delivers an Event of
Default Redemption Notice, and (2) the highest Closing Sale Price of the Common
Stock during the period beginning on the date immediately preceding such Event
of Default and ending on the date immediately preceding the payment of the Event
of Default Redemption Price.  Redemptions required by this Section 4(b) shall be
made in accordance with the provisions of Section 12, to the extent applicable. 
To the extent redemptions required by this Section 4(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of this Note by the
Company, such redemptions shall be deemed to be voluntary prepayments. 
Notwithstanding anything to the contrary in this Section 4, until the Event of
Default Redemption Price (together with any interest thereon) is paid in full,
the Conversion Amount submitted for redemption under this Section 4(b) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3 hereof.  The parties hereto agree that in the event of the Company's
redemption of any portion of this Note under this Section 4(b), the Holder's
damages would be uncertain and difficult to estimate because of the parties'
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder. 
Accordingly, any premium due under this Section 4(b) is intended by the parties
to be, and shall be deemed, a reasonable estimate of the Holder's actual loss of
its investment opportunity and not as a penalty.




--------------------------------------------------------------------------------

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
(a)
Assumption.  The Company shall not enter into or be party to a Fundamental
Transaction unless (i)  the Successor Entity and, if an entity other than the
Successor Entity is the entity whose capital stock or assets the holders of the
Common Stock are entitled to receive as a result of such Fundamental
Transaction, such other entity (the “Other Entity”), assumes in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction
(which approval shall not be unreasonably withheld), including agreements to
deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity or Other Entity, as applicable, evidenced by a written
instrument substantially similar in form and substance to the Notes and with
appropriate provisions such that the rights and interests of the Holder and the
economic value of this Note are in no way diminished by such Fundamental
Transaction, including, without limitation, having a principal amount and
interest rate equal to the principal amounts and the interest rates of the Notes
held by such holder and having similar ranking to the Notes and reasonably
satisfactory to the Required Holders, and (ii) the Successor Entity or the Other
Entity, as applicable (including its Parent Entity), is a publicly traded
corporation whose common stock is quoted on or listed for trading on an Eligible
Market.  Upon the occurrence of any Fundamental Transaction, the Successor
Entity or the Other Entity, as applicable, shall succeed to, and be substituted
for (so that from and after the date of such Fundamental Transaction, the
provisions of this Note referring to the “Company” shall refer instead to the
Successor Entity or the Other Entity, as applicable), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Note with the same effect as if such Successor Entity or such
Other Entity, as applicable, had been named as the Company herein.  Upon
consummation of the Fundamental Transaction, the Successor Entity or the Other
Entity, as applicable, shall deliver to the Holder confirmation that there shall
be issued upon conversion or redemption of this Note at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of the
Company's Common Stock (or other securities, cash, assets or other property)
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of publicly traded common stock (or its
equivalent) of the Successor Entity or the Other Entity, as applicable, as
adjusted in accordance with the provisions of this Note.  The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.

(b)
Redemption Right.

At least 45 days before the consummation of a Change of Control, but in no event
later than 15 days prior to the record date for the determination of
stockholders entitled to vote with respect thereto (or, with respect to a tender
offer, or a change in the Board of Directors, if the Company is unable to comply
with this time requirement because of the nature of the Change of Control, as
soon as the Company reasonably believes that the Change of Control is to be
consummated), but not prior to the public announcement of such Change of
Control, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a “Change of Control Notice”).  If the terms of
a Change of Control change materially from those set forth in a Change of
Control Notice, the Company shall deliver a new Change of Control Notice and the
time periods in this clause (b) shall be calculated based upon the Holder's
receipt of the later Change of Control Notice.  At any time during the period
(the “Change of Control Period”) beginning after the Holder's receipt of a
Change of Control Notice and ending on the date that is thirty (30) days after
delivery of the Change of Control Notice, the Holder may require the Company to
redeem all or any portion of the outstanding Principal of this Note by
delivering written notice thereof (“Change of Control Redemption Notice”) to the
Company, which Change of Control Redemption Notice shall indicate the portion of
this Note that the Holder is electing to redeem.  The portion of this Note
subject to redemption pursuant to this Section 5 (the “Redemption Portion”)
shall be redeemed by the Company for the Change of Control Redemption Price (as
defined in Section 5(b)(ii)), which shall be payable in cash.



--------------------------------------------------------------------------------

As used in this Section 5, the “Change of Control Redemption Price” shall mean
the greater of:
(A) the sum of (x) the aggregate consideration that the Holder would be entitled
to receive in connection with a Change of Control if the Holder were to fully
convert (without giving effect to any limitations on conversion set forth
herein) the outstanding Principal of this Note into Common Stock pursuant to
Section 3(a) hereof immediately prior to the consummation of such Change of
Control, plus (y) any accrued and unpaid Interest thereon through but excluding
the effective date of the Change of Control and any accrued and unpaid Late
Charges on such Principal and Interest; or
(B) an amount equal to the sum of (x) the outstanding Principal of this Note
plus (y) any accrued and unpaid Interest thereon through but excluding the
effective date of the Change of Control and any accrued and unpaid Late Charges
on such Principal and Interest plus (z) an amount equal to 100% of the Interest
that would have been earned on this Note from the effective date of the Change
of Control through the Maturity Date.
(i) Redemptions required by this Section 5 shall be made in accordance with the
provisions of Section 12 to the extent applicable and shall have priority over
payments to stockholders in connection with a Change of Control.  To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be voluntary prepayments.  Notwithstanding
anything to the contrary in this Section 5, until the Change of Control
Redemption Price (together with any interest thereon) is paid in full, the
Conversion Amount submitted for redemption under this Section 5(b) (together
with any interest thereon) may be converted, in whole or in part, subject to
Section 3(d), by the Holder into Common Stock, or in the event the Conversion
Date is after the consummation of the Change of Control, shares of stock or
equity interests of the Successor Entity or Other Entity, as applicable,
substantially equivalent to the Company's Common Stock pursuant to Section 3. 
The parties hereto agree that in the event of the Company's redemption of any
portion of this Note under this Section 5(b), the Holder's damages would be
uncertain and difficult to estimate because of the parties' inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder.  Accordingly, any redemption
premium due under this Section 5(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder's actual loss of its investment
opportunity and not as a penalty.
(6) RIGHTS UPON CERTAIN CORPORATE EVENTS.
In addition to and not in substitution for any other rights hereunder, prior to
the consummation of any Fundamental Transaction pursuant to which holders of
shares of Common Stock are entitled to receive securities or other assets with
respect to or in exchange for shares of Common Stock (a “Corporate Event”), the
Company shall make appropriate provision to insure that the Holder will
thereafter have the right to receive upon a conversion of this Note at any time
after the consummation of the Fundamental Transaction but prior to the Maturity
Date, in lieu of the shares of the Common Stock (or other securities, cash,
assets or other property) purchasable upon the conversion of this Note prior to
such Fundamental Transaction, such shares of stock, securities, cash, assets or
any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Note been converted
immediately prior to the consummation of such Fundamental Transaction (without
taking into account any limitations or restrictions on the convertibility of
this Note, but after the calculation of such number of shares, the provisions of
Section 3(d) shall continue to apply).  Any provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Required Holders.  The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Note.



--------------------------------------------------------------------------------

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
(a)
Adjustment of Conversion Price upon Issuance of Common Stock.  If and whenever
after the Issuance Date, the Company issues or sells, or in accordance with this
Section 7(a) is deemed to have issued or sold, any shares of Common Stock
(including, without limitation, the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company and the issuance of any
shares of Common Stock, Options or Convertible Securities in exchange for any
security such as a non-convertible note, but excluding shares of Common Stock
issued or deemed to have been issued or sold by the Company in connection with
any Excluded Security) for a consideration per share (the “New Issuance Price”)
less than a price (the “Applicable Price”) equal to the Conversion Price in
effect immediately prior to such issue or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the product of (A) the
Conversion Price in effect immediately prior to such Dilutive Issuance and (B)
the quotient determined by dividing (1) the sum of (I) the product derived by
multiplying the Conversion Price in effect immediately prior to such Dilutive
Issuance and the number of shares of Common Stock Deemed Outstanding immediately
prior to such Dilutive Issuance plus (II) the consideration, if any, received by
the Company upon such Dilutive Issuance, by (2) the product derived by
multiplying (I) the Conversion Price in effect immediately prior to such
Dilutive Issuance by (II) the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance, provided that in no event
shall the Conversion Price be reduced below the Minimum Conversion Price (as
defined in Section 28 hereof).  For purposes of determining the adjusted
Conversion Price under this Section 7(a), the following shall be applicable:

(i) Issuance of Options.  If the Company in any manner grants or sells any
Options, whether or not immediately exercisable, in one transaction or in a
series of related transactions, and the lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any Convertible Securities issuable upon
exercise of such Option is less than the Applicable Price, then such share of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the granting or sale of such Option for such price
per share.  For purposes of this Section 7(a)(i), the “lowest price per share
for which one share of Common Stock is issuable upon the exercise of any such
Option or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable (but excluding any
contingent amounts) by the Company with respect to any one share of Common Stock
upon the granting or sale of the Option, upon exercise of the Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.
(ii) Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities, whether or not immediately convertible, in one
transaction or a series of related transactions, and the lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
or exercise thereof is less than the Applicable Price, then such shares of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share.  For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one share of Common Stock is issuable upon
such conversion or exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable (but excluding any
contingent amounts) by the Company with respect to one share of Common Stock
upon the issuance or sale of the Convertible Security and upon conversion,
exercise or exchange of such Convertible Security.  No further adjustment of the
Conversion Price shall be made upon the actual issuance of such share of Common
Stock upon conversion or exchange or exercise of such Convertible Securities,
and if any such issue or sale of such Convertible Securities is made upon
exercise of any Options for which adjustment of the Conversion Price had been or
are to be made pursuant to other provisions of this Section 7(a), no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.
(iii) Change in Option Price or Rate of Conversion.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price that would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the shares of
Common Stock deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such change.  No adjustment
shall be made if such adjustment would result in an increase of the Conversion
Price then in effect.



--------------------------------------------------------------------------------

(iv) Calculation of Consideration Received.  In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options therefor will be
deemed to have been issued for no consideration.  If any shares of Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount received by the Company therefor, after deduction of all
underwriting discounts or allowances in connection with such issuance or sale. 
If any shares of Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of the consideration
received therefor will be deemed to be the fair value of such consideration,
except where such consideration consists of securities, in which case the amount
of consideration received by the Company will be the Closing Sale Price of such
securities on the date of receipt.  If any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be.  The
fair value of any consideration other than cash or securities will be determined
in good faith by the Board of Directors of the Company (subject to the right of
the Required Holders to dispute such valuation as described below).  If the
Required Holders disagree with the Board of Directors’ determination of fair
value, the Required Holders may submit a notice of disagreement to the Company. 
During the 10 days immediately following the Company’s receipt of such notice
(the “Notice Date”), the Required Holders and the Company shall negotiate in
good faith to determine a mutually agreeable fair value.  If the parties are
unable to reach agreement within such 10-day period, the fair value of such
consideration will be determined within five Business Days after the 10th day
following the Notice Date by an independent, reputable appraiser jointly
selected by the Company and the Required Holders.  The determination of such
appraiser shall be deemed binding upon all parties absent manifest error and the
fees and expenses of such appraiser shall be borne by the Company.  If the
Company issues (or becomes obligated to issue) shares of Common Stock pursuant
to any antidilution or similar adjustments (other than as a result of stock
splits, stock dividends and the like) contained in any Convertible Securities or
Options outstanding as of the Subscription Date, but not included in Schedule
3(c) to the Securities Purchase Agreement, then all shares of Common Stock so
issued shall be deemed to have been issued for no consideration.  If the Company
issues (or becomes obligated to issue) shares of Common Stock pursuant to any
antidilution or similar adjustments contained in any Convertible Securities or
Options included in Schedule 3(c) to the Securities Purchase Agreement as a
result of the issuance of the Notes and the number of shares that the Company
issues (or is obligated to issue) as a result of such issuance exceeds the
amount specified in Schedule 3(c) to the Securities Purchase Agreement, such
excess shares shall be deemed to have been issued for no consideration. 
Notwithstanding anything else herein to the contrary, if Common Stock, Options
or Convertible Securities are issued or sold in conjunction with each other as
part of a single transaction or in a series of related transactions, the holder
hereof may elect to determine the amount of consideration deemed to be received
by the Company therefor by deducting the fair value of any type of securities
(the “Disregarded Securities”) issued or sold in such transaction or series of
transactions.  If the holder makes an election pursuant to the immediately
preceding sentence, no adjustment to the Conversion Price shall be made pursuant
to this Section 7(a) for the issuance of the Disregarded Securities or upon any
conversion, exercise or exchange thereof.
(v) Record Date.  If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
(b)
Adjustment of Conversion Price upon Subdivision or Combination of Common Stock. 
If the Company at any time on or after the Issuance Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price and the Minimum Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced.  If the Company at any time on
or after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price and the Minimum Conversion Price
in effect immediately prior to such combination will be proportionately
increased.  Any adjustment under this Section 7(b) shall become effective at the
close of business on the date the subdivision or combination becomes effective.

(c)
Other Events.  If any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features, other than Excluded Securities),
then the Company's Board of Directors will make an appropriate adjustment in the
Conversion Price and the Minimum Conversion Price so as to protect the rights of
the Holder under this Note; provided that no such adjustment will increase the
Conversion Price as otherwise determined pursuant to this Section 7.

(d)
De Minimis Adjustments. No adjustment in the Conversion Price shall be required
unless such adjustment would require an increase or decrease of at least
USD$0.01 in such price; provided, however, that any adjustment which by reason
of this Section 7(d) is not required to be made shall be carried forward and
taken into account in any subsequent adjustments under this Section 7.  All
calculations under this Section 7 shall be made by the Company in good faith and
shall be made to the nearest cent or to the nearest one hundredth of a share, as
applicable.  No adjustment need be made for a change in the par value or no par
value of the Company’s Common Stock.

(e)
Notice of Adjustments.  Upon the occurrence of any event which requires any
adjustment or readjustment of the Conversion Price pursuant to this Section 7 or
any change in the number or type of stock, securities and/or other property
issuable upon conversion of the Notes, the Company, at its expense, shall
promptly make a public announcement of such adjustment or readjustment and shall
give notice thereof to the Holder, which notice shall state the Conversion Price
resulting from such adjustment or readjustment and any change in the number or
type of stock, securities and/or other property issuable upon conversion of this
Note, setting forth in reasonable detail the method of calculation and the facts
upon which such calculation is based.  Such calculation shall be certified by
the chief financial officer of the Company.  The Company shall, upon the written
request at any time of the Holder, furnish a like certificate setting forth (i)
the Conversion Price at the time in effect and (ii) the number of shares of
Common Stock and the amount, if any, of other securities or property which at
the time would be received upon conversion of this Note.




--------------------------------------------------------------------------------

(8) COMPANY’S RIGHT OF OPTIONAL REDEMPTION.
(a)
Redemption Right.  At any time and from time to time following the Issuance
Date, the Company may elect, at its option, to redeem all or any portion of the
outstanding Principal of the Notes, on a pro rata basis, by delivering written
notice thereof (the “ Optional Redemption Notice”) at least thirty (30) days in
advance of the date scheduled for redemption (the “ Optional Redemption Date”)
to the holders of the Notes, which Optional Redemption Notice shall indicate the
portion of the Notes that the Company is electing to redeem.  The portion of
this Note subject to redemption pursuant to this Section 8 (the “Optional
Redemption Portion”) shall be redeemed by the Company for the Option Redemption
Price (as defined in Section 8(b)), which shall be paid to the Holder in cash on
the Optional Redemption Date.

(b)
As used in this Section 8, the “Optional Redemption Price” shall mean an amount
equal to the sum of (I) the outstanding Principal of the Optional Redemption
Portion of this Note, plus (II) any accrued and unpaid Interest thereon through
but excluding the Optional Redemption Date, and any accrued and unpaid Late
Charges thereon.

Notwithstanding anything to the contrary in this Section 8, until the Optional
Redemption Price is paid, in full, the portion of the Principal of this Note to
be redeemed may be converted, in whole or in part, by the Holder into shares of
Common Stock pursuant to Section 3.  All Principal converted by the Holder after
the date of the Optional Redemption Notice shall reduce the Principal of this
Note required to be redeemed on the Optional Redemption Date.
(c)
Redemptions made pursuant to this Section 8 shall be made in accordance with
Section 12 to the extent applicable.

(9) SECURITY.  This Note and the Other Notes are unsecured, provided that on the
Springing Lien Date (as hereinafter defined), a security interest may be filed,
to the extent and in the manner set forth in the Security Documents (as defined
in the Securities Purchase Agreement).
(10) NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.



--------------------------------------------------------------------------------

(11) RESERVATION OF AUTHORIZED SHARES.
(a)
Reservation.  The Company shall reserve out of its authorized and unissued
Common Stock a number of shares of Common Stock for each of the Notes equal to
120% of the Conversion Rate with respect to the Conversion Amount of each such
Note as of the Issuance Date.  For so long as any of the Notes are outstanding,
the Company shall take all action necessary to reserve and keep available out of
its authorized and unissued Common Stock, solely for the purpose of effecting
the conversion of the Notes, 120% of the number of shares of Common Stock as
shall from time to time be necessary to effect the conversion of all of the
Notes then outstanding; provided that at no time shall the number of shares of
Common Stock so reserved be less than the number of shares required to be
reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”).  The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder at the
Closing or increase in the number of reserved shares, as the case may be (the
“Authorized Share Allocation”).  In the event that a holder shall sell or
otherwise transfer any of such holder's Notes, each transferee shall be
allocated a pro rata portion of such holder's Authorized Share Allocation.  Any
shares of Common Stock reserved and allocated to any Person that ceases to hold
any Notes shall be allocated to the remaining holders of Notes, pro rata based
on the principal amount of the Notes then held by such holders.

(b)
Insufficient Authorized Shares.  If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company's authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding. 
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than 60 days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock.  In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders'
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal.  In lieu of holding a meeting of its stockholders, the Company may
obtain stockholder approval of the increase in the number of authorized shares
of Common Stock by written consent in lieu of meeting to the extent permitted by
law and the rules of any Eligible Market upon which the Common Stock is then
traded.




--------------------------------------------------------------------------------

(12) REDEMPTIONS.
(a)
Mechanics.  The Company shall deliver the applicable Event of Default Redemption
Price to the Holder within five Business Days after the Company's receipt of the
Holder's Event of Default Redemption Notice.  If the Holder has submitted a
Change of Control Redemption Notice in accordance with Section 5(b), the Company
shall deliver the applicable Change of Control Redemption Price to the Holder
concurrently with the consummation of such Change of Control if such notice is
received prior to the consummation of such Change of Control and within five
Business Days after the Company's receipt of such notice otherwise.  The Company
shall deliver the Optional Redemption Price to the Holder on the Optional
Redemption Date specified in the Optional Redemption Notice as specified in
Section 8.  In the event of a redemption of less than all of the Principal of
this Note and provided that the Holder has delivered this Note to the Company,
the Company shall promptly cause to be issued and delivered to the Holder a new
Note (in accordance with Section 18(d)) representing the outstanding Principal
which has not been redeemed.  If the Company fails to pay the Holder the
applicable Redemption Price to the Holder within the time period required, at
any time thereafter and until the Company pays such unpaid Redemption Price in
full, the Holder shall have the option, by written notice to the Company, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted or called for redemption and for which the applicable Redemption Price
(together with any Late Charges thereon) has not been paid.  Upon the Company's
receipt of such notice, (x) the Redemption Notice shall be null and void with
respect to such Conversion Amount, (y) the Company shall immediately return this
Note, or issue a new Note (in accordance with Section 18(d)) to the Holder
representing the sum of such Conversion Amount to be redeemed together with
accrued and unpaid Interest with respect to such Conversion Amount and accrued
and unpaid Late Charges with respect to such Conversion Amount and Interest and
(z) the Conversion Price of this Note or such new Notes shall be adjusted to the
lesser of (A) the Conversion Price as in effect on the date on which the
Redemption Notice is voided and (B) the lowest Closing Sale Price of the Common
Stock during the period beginning on and including the date on which the
Redemption Notice is delivered to the Company and ending on and including the
date on which the Redemption Notice is voided.  The Holder's delivery of a
notice voiding a Redemption Notice and exercise of its rights following such
notice shall not affect the Company's obligations to make any payments of Late
Charges which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.

(b)
Redemption by Other Holders.  Upon the Company's receipt of notice from any of
the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(a), Section 5(b) or Section 8 (each, an “Other Redemption Notice”),
the Company shall immediately, but no later than one Business Day of its receipt
thereof, forward to the Holder by facsimile a copy of such notice and make a
prompt public announcement thereof.  If the Company receives a Redemption Notice
and one or more Other Redemption Notices during the seven Business Day period
beginning on and including the date which is three Business Days prior to the
Company's receipt of the Holder's Redemption Notice and ending on and including
the date which is three Business Days after the Company's receipt of the
Holder's Redemption Notice and the Company is unable to redeem all principal,
interest and other amounts designated in such Redemption Notice and such Other
Redemption Notices received during such seven Business Day period, then the
Company shall redeem a pro rata amount from each holder of the Notes (including
the Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven Business Day period.

(13) VOTING RIGHTS.  The Holder shall have no voting rights as the holder of
this Note, except as required by law, including, but not limited to, the
Delaware General Corporation Law, and as expressly provided in this Note.

--------------------------------------------------------------------------------

(14) COVENANTS.
(a)
Rank.  This Note is subordinated in right of payment to those certain Series B
Convertible Secured Debentures (the “Senior Debt”) issued by the Company to
certain holders pursuant to a Trust Indenture dated as of December 7, 2016
entered into between the Company, Security Devices International Canada Corp.,
and TSX Trust Company, as trustee (the “Trustee”), in the aggregate original
principal amount of CAD $1,550,000. The Company hereby agrees, and by accepting
this Note, the Holder hereby acknowledges and agrees, that so long as any Senior
Debt is outstanding, upon notice from the Trustee that an event of default, or
any event which the giving of notice or the passage of time or both would
constitute an event of default, has occurred under the terms of the Senior Debt
(a “Senior Default Notice”), the Company will not make, and the Holder will not
receive or retain, any payment under this Note. Nothing in this paragraph will
preclude or prohibit the Holder from receiving and retaining any payment
hereunder unless and until the Holder has received notice of a Senior Default
Notice or from converting this Note or any amounts due hereunder into Common
Stock.  All payments due under this Note shall rank pari passu with all Other
Notes from this offering.  Upon the occurrence of the Springing Lien Date (as
defined in the Securities Purchase Agreement), the Springing Lien (as defined in
the Securities Purchase Agreement) shall take effect, granting the Collateral
Agent (as defined in the Securities Purchase Agreement) a security interest in
the Company’s assets, subject to the obligations of the Company or its
Subsidiaries under any lease of real or personal property by such Person as
lessee which is required under GAAP to be capitalized on such Person’s balance
sheet and Indebtedness permitted by clause, provided that a Permitted Lien shall
be permitted hereunder and thereunder.

(b)
Incurrence of Indebtedness.  On and after the Springing Lien Date, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by the Notes, (ii) Permitted
Indebtedness and (iii) Indebtedness incurred solely to repay the Notes at
Maturity and which has a maturity later than and is pari passu or junior in
right of payment to the Notes.

(c)
Existence of Liens.  On and after the Springing Lien Date, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

(d)
Restricted Payments.  The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, (i) redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness, whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing, (ii) declare or
pay any cash dividend or distribution on the Common Stock or (iii) redeem,
repurchase or otherwise acquire or retire for value any shares of Common Stock.

(e)
Use of Proceeds. The Company shall use the proceeds from the sale and issuance
of the Notes to pay off the Senior Debt and for general corporate purposes and
working capital.  Such proceeds shall not be used to (i) pay dividends; (ii) pay
for any increase in executive compensation or make any loan or other advance to
any officer, employee, shareholder, director or other affiliate of the Company,
without the express approval of the Board of Directors acting in accordance with
past practice; (iii) purchase debt or equity securities of any entity (including
redeeming the Company’s own securities) other than scheduled principal payments
and repayments at maturity, except for (A) evidences of indebtedness issued or
fully guaranteed by the United States of America or the Government of Canada and
having a maturity of not more than one year from the date of acquisition, (B)
certificates of deposit, notes, acceptances and repurchase agreements having a
maturity of not more than one year from the date of acquisition issued by a bank
organized in the United States or Canada having capital, surplus and undivided
profits of at least $500,000,000, (C) the highest-rated commercial paper having
a maturity of not more than one year from the date of acquisition, and (D)
“Money Market” fund shares, or money market accounts fully insured by the
Federal Deposit Insurance Corporation or the Canada Deposit Insurance
Corporation and sponsored by banks and other financial institutions, provided
that the investments consist principally of the types of investments described
in clauses (A), (B), or (C) above; or (iv) make any investment not directly
related to the current business of the Company.

(f)
Par Value.  So long as any Notes are outstanding, the Company shall not change
the par value of the Common Stock without the written consent of the Required
Holders.

(15) PARTICIPATION.  The Holder, as the holder of this Note, shall be entitled
to receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions.  Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.

--------------------------------------------------------------------------------

(16) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  This Note and the Other
Notes shall be amended in accordance with the terms of any resolution approved
by the affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders; provided that the Company
approves any such amendment in writing and, further provided that, without the
consent of each Holder so affected, no amendment shall (a) reduce the Principal
of or Interest Rate on this Note, (b) postpone the Maturity Date or any date
fixed for the payment of any Interest on this Note, (c) increase the percentage
specified in the definition of “Required Holders,” (d) amend Section 3(d) or the
application of Section 3(d) to any other provision of this Note or (e) have the
effect of creating different provisions in different Notes, provided that
nothing contained herein shall prohibit the Holder from waiving any of the
Holder’s rights hereunder or under any of the other Transaction Documents.
(17) TRANSFER.  This Note is subject to certain restrictions on transfer set
forth in Section 5 of the Securities Purchase Agreement; provided, however, that
this Note and any shares of Common Stock issued upon conversion of this Note may
be offered for sale, sold, assigned or transferred by the Holder without the
consent of the Company, subject to applicable securities law restrictions. 
Notwithstanding the foregoing or any other provisions hereof, the Holder may not
transfer this Note unless the transferee agrees in writing to be bound by all of
the provisions of the Transaction Documents (including, but not limited to,
Section 8 of the Security Purchase Agreement), and it shall be a condition to
any such transfer that any such transferee execute and deliver appropriate
documentation, in form and substance reasonably satisfactory to the Company and
the Collateral Agent, to such effect.
(18) REISSUANCE OF THIS NOTE.
(a)
Transfer.  If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 18(d)) to
the Holder representing the outstanding Principal not being transferred.  The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(v) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal amount stated on the face of this Note.

(b)
Lost, Stolen or Mutilated Note.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 18(d)) representing the outstanding Principal.

(c)
Note Exchangeable for Different Denominations.  This Note is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Note or Notes (in accordance with Section 18(d) and in principal amounts of
at least $1,000) representing in the aggregate the outstanding Principal of this
Note, and each such new Note will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.

(d)
Issuance of New Notes.  Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest and
Late Charges on the Principal and Interest of this Note, from the Issuance Date.

--------------------------------------------------------------------------------

(19) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.  The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder's right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note.  The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein.  Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the Holder shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
(20) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors' rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys' fees and disbursements.
(21) CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof.  The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.
(22) FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
(23) DISPUTE RESOLUTION.  In the case of a dispute as to the determination of
the Closing Bid Price, the Closing Sale Price or the Weighted Average Price or
the arithmetic calculation of the Conversion Rate, any Conversion Default
Payment or the Redemption Price, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within one Business Day
of receipt, or deemed receipt, of the Conversion Notice or Redemption Notice or
other event giving rise to such dispute, as the case may be, to the Holder.  If
the Holder and the Company are unable to agree upon such determination or
calculation within one Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
Business Day submit via facsimile (a) the disputed determination of the Closing
Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate,
the Conversion Default Payment or the Redemption Price to the Company's
independent, outside accountant.  The Company, at the Company's expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

--------------------------------------------------------------------------------

(24) NOTICES; PAYMENTS; EXCHANGE RATE.
(a)
Notices.  Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement.  The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefor. 
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least 10 days prior to the date on which the Company
closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder. 
Notwithstanding anything herein to the contrary, the Company shall not provide
the Holder with any material non-public information without the Holder's prior
written consent.

(b)
Payments.  Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America via wire transfer of immediately available funds in
accordance with the Holder's wire transfer instructions provided to the Company
by the Holder.  Whenever any amount expressed to be due by the terms of this
Note is due on any day which is not a Business Day, the same shall instead be
due on the next succeeding day which is a Business Day and, in the case of any
Interest Date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of Interest due on such date.  Any amount of Principal
or other amounts due under the Transaction Documents, other than Interest, which
is not paid when due shall result in a late charge being incurred and payable by
the Company in an amount equal to interest on such amount at the rate of 15.0%
per annum from the date such amount was due until the same is paid in full
(“Late Charge”).

(c)
Exchange Rates.  For purposes of determining compliance with any U.S. Dollar
denominated restriction set forth in this Note and any related definitions
containing any such restriction, to the extent an event is in a currency other
than U.S. Dollars, the equivalent amount denominated in such other currency
shall be calculated based on the relevant currency exchange rate in effect on
the date the event occurs. For purposes of calculating the Conversion Price,
Conversion Rate, any Conversion Default Payment or the Redemption Price under
this Note, to the extent the Closing Bid Price, Closing Sale Price or the
Weighted Average Price of the Common Stock is in a currency other than U.S.
Dollars, the equivalent amount denominated in U.S. Dollars shall be calculated
based on the relevant currency exchange rate as published by The Wall Street
Journal on the date the event requiring such calculation occurs.

(25) CANCELLATION.  After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.
(26) WAIVER OF NOTICE.  To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Securities Purchase Agreement.
(27) GOVERNING LAW; JURISDICTION; JURY TRIAL.  This Note shall be construed and
enforced in accor-dance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the Commonwealth of Massachusetts, without giving effect to any
choice of law or conflict of law provision or rule (whether of the Commonwealth
of Massachusetts or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the Commonwealth of Massachusetts. The
Company and the Holder irrevocably consent to the exclusive jurisdiction of the
United States federal courts and the state courts located in the City of Boston,
Suffolk County, in any suit or proceeding based on or arising under this Note
and irrevocably agree that all claims in respect of such suit or proceeding may
be determined in such courts. The Company irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in such forum. 
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding.  Nothing herein shall affect
the right of the Holder to serve process in any other manner permitted by law. 
The Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
(28) CERTAIN DEFINITIONS.  For purposes of this Note, the following terms shall
have the following meanings:

--------------------------------------------------------------------------------

(a)
“Bloomberg” means Bloomberg Financial Markets.

(b)
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York or the City of Toronto, Canada are
authorized or required by law to remain closed.

(c)
“Capital Stock” of any person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of, or
other equity interests in, such Person and all warrants or options to acquire
such capital stock or equity interests.

(d)
“Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

(e)
“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the Eligible Market that is the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.).  If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder.  If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 23.  All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

(f)
“Common Stock Deemed Outstanding” means, at any given time, the number of shares
of Common Stock actually outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and 7(a)(ii)
hereof regardless of whether the Options or Convertible Securities are actually
exercisable at such time, but excluding any Common Stock owned or held by or for
the account of the Company or issuable upon conversion or exercise, as
applicable, of the Notes.

(g)
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(h)
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(i)
“Eligible Market” means the Principal Market, The Nasdaq Stock Market LLC or The
New York Stock Exchange, Inc.

(j)
“Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with mergers, acquisitions, strategic business partnerships or joint
ventures, in each case with non-affiliated third parties and otherwise on an
arm’s length basis, the primary purpose of which, in the reasonable judgment of
the Company’s Board of Directors, is not to raise additional capital; (ii) in
connection with the grant of options to purchase Common Stock or other
stock-based awards or sales, with exercise or purchase prices not less than the
market price of the Common Stock on the date of grant or issuance of the option,
which are issued or sold to employees, officers, consultants or directors of the
Company for the primary purpose of soliciting or retaining their employment or
service pursuant to an equity compensation plan approved by the Company's Board
of Directors, and the Common Stock issued upon the exercise thereof; (iii) upon
conversion of the Notes; or (iv) upon conversion of any Options or Convertible
Securities which are disclosed in Schedule 3(c) of the Securities Purchase
Agreement, provided that the terms of such Options or Convertible Securities are
not amended, modified or changed on or after the Subscription Date without the
consent of the Required Holders.

(k)
“Fundamental Transaction” means: (i) a transaction or series of related
transactions pursuant to which the Company: (A) sells, conveys or disposes of
all or substantially all of its assets (or the stock or assets of one or more of
its Subsidiaries which, on a consolidated basis, constitute all or substantially
all of the Company’s assets), determined on either a quantitative or qualitative
basis (the presentation of any such transaction for stockholder approval being
conclusive evidence that such transaction involves the sale of all or
substantially all of the assets of the Company on a consolidated basis); (B)
merges or consolidates with or into, or engages in any other business
combination with, any other person or entity, in any case that results in the
holders of the voting securities of the Company immediately prior to such
transaction holding or having the right to direct the voting of 50% or less of
the total outstanding voting securities of the Company or such other surviving
or acquiring person or entity immediately following such transaction, as the
case may be; or (C) sells or issues, or any of its stockholders sells or
transfers, any securities to any person or entity, or the acquisition or right
to acquire securities by any person or entity, in either case acting
individually or in concert with others, such that, following the consummation of
such transaction(s), such person(s) or entity(ies) (together with their
respective affiliates, as such term is used under Section 13(d) of the Exchange
Act) would own or have the right to acquire greater than 50% of the outstanding
shares of Common Stock; (ii) any reclassification or change of the outstanding
shares of Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination); or (iii) any event, transaction or series of related
transactions that results in individuals serving on the Board of Directors on
the date hereof (the “Incumbent Board”) ceasing for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose appointment,
election, or nomination for election by the Company's stockholders was approved
by a vote of at least a two-thirds of the directors then comprising the
Incumbent Board, after giving effect to this proviso (other than an appointment,
election, or nomination of an individual whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of the directors of the Company), shall be considered as though such
person were a member of the Incumbent Board.

(l)
“GAAP” means United States generally accepted accounting principles,
consistently applied.

(m)
“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person that owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

(n)
“Minimum Conversion Price” means USD $0.15, subject to adjustment as provided in
Section 6 hereof.

(o)
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(p)
“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(q)
“Permitted Indebtedness” means (A) unsecured Indebtedness incurred by the
Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Note, as reflected in a written agreement
acceptable to the Holder and approved by the Holder in advance in writing, and
which Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (2) total interest and fees at a rate in excess of the Interest Rate
hereunder, (B) the obligations of the Company or its Subsidiaries under any
lease of real or personal property by such Person as lessee which is required
under GAAP to be capitalized on such Person's balance sheet, (C) the Senior
Debt, and (D) Indebtedness permitted by clause (iv) of the definition of
“Permitted Lien”.

(r)
“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen's liens, mechanics' liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens securing the purchase price of assets
purchased or leased by the Company or Subsidiaries in the ordinary course of
business; provided that (A) such Liens shall not extend to or cover any other
property of the Company or its Subsidiaries, (B) the value of any such Lien
shall not, individually, exceed $50,000 and (C) the value of all Liens incurred
under this subsection (iv) while this Note is outstanding shall not exceed, in
the aggregate, $500,000, and (v) Liens securing the Company's obligations under
the Notes.

(s)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity  and a government or any department or agency thereof.

(t)
“Principal Market” means the Canadian Securities Exchange (CNSX Market Inc.)

(u)
“Redemption Notices” means, collectively, the Event of Default Redemption
Notices, Change of Control Redemption Notices, and the Optional Redemption
Notices and, each of the foregoing, individually, a Redemption Notice.

(v)
“Required Holders” means the holders of Notes representing more than 50% of the
aggregate principal amount of the Notes then outstanding.

(w)
“SEC” means the United States Securities and Exchange Commission.

(x)
“Securities Purchase Agreement” means the Securities Purchase Agreement dated as
of the Subscription Date by and among the Company and the initial holders of the
Notes pursuant to which the Company issued the Notes.

(y)
“Springing Lien” and “Springing Lien Date” have the meaning set forth in the
Securities Purchase Agreement.

(z)
“Subscription Date” means April 22, 2019.

(aa)
 “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person's Parent Entity.

(bb)
“Trading Day” means any day on which trading the Common Stock is reported on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the Eligible Market that is the principal
securities exchange or securities market on which the Common Stock is then
traded; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York Time).

(cc)
“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
or, if the foregoing does not apply, the dollar volume-weighted average price of
such security in the Eligible Market on which the Common Stock is principally
traded or the over-the-counter market on the electronic bulletin board for such
security during the period beginning at 9:30:01 a.m., New York Time (or such
other time as such market publicly announces is the official open of trading),
and ending at 4:00:00 p.m., New York Time (or such other time as such market
publicly announces is the official close of trading) as reported by Bloomberg,
or, if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.).  If the Weighted Average Price cannot be calculated for
a security on a particular date on any of the foregoing bases, the Weighted
Average Price of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 23.  All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.

 [Signature Page Follows]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.



  SECURITY DEVICES INTERNATIONAL, INC.
         


By:

      Name:       Title:          










--------------------------------------------------------------------------------

EXHIBIT I


SECURITY DEVICES INTERNATIONAL INC.
CONVERSION NOTICE
Reference is made to the Unsecured Convertible Note (the “Note”) issued to the
undersigned by Security Devices International Inc. (the “Company”).  In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $.001 per share (the “Common Stock”)
of the Company, as of the date specified below.


Date of Conversion:
_____________________________________________________________________


Aggregate Conversion Amount to be converted:
_________________________________________________

 
Please confirm the following information:
Conversion Price: _____________________________________

 
Number of shares of Common Stock to be issued: ________________________________

 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
Issue
to:_____________________________________________________________________________
         
Facsimile Number: ____________________________________

 
Authorization:
 
By: _________________________________________

 
Title:___________________________________
 
Dated:____________________________________
 
Account Number:____________________________
 
  (if electronic book entry transfer)
 
Transaction Code Number:_______________________
 
  (if electronic book entry transfer)
 










--------------------------------------------------------------------------------




ACKNOWLEDGMENT
The Company hereby acknowledges this Conversion Notice and hereby directs
[Insert name of transfer agent] to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated _________
__, 20__ from the Company and acknowledged and agreed to by [Insert name of
transfer agent].

  SECURITY DEVICES INTERNATIONAL, INC.
         


By:

      Name:       Title:          




















--------------------------------------------------------------------------------







EXHIBIT B






FORM OF WARRANT







--------------------------------------------------------------------------------





Warrant Certificate No.: [###]


THE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE. THESE
SECURITIES HAVE BEEN  ACQUIRED BY THE HOLDER THEREOF FOR INVESTMENT AND MAY NOT
BE SOLD, OFFERED FOR SALE PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, AND COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY IN FORM
AND SUBSTANCE TO COUNSEL FOR THE CORPORATION THAT THE TRANSACTION WILL NOT
RESULT IN A VIOLATION OF UNITED STATES FEDERAL OR STATE SECURITIES LAWS.


WITHOUT PRIOR WRITTEN APPROVAL OF THE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE AND ANY SECURITIES ISSUED UPON EXERCISE OF THOSE SECURITIES MAY NOT
BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE
FACILITIES OF THE CANADIAN SECURITIES EXCHANGE OR OTHERWISE IN CANADA OR TO OR
FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL A DATE WHICH IS 4 MONTHS PLUS ONE
DAY FROM THE ISSUANCE DATE.


COMMON STOCK PURCHASE WARRANT


SECURITY DEVICES INTERNATIONAL INC.


Warrant Shares: [###]            Issuance Date: [DATE]


THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [Holder Name] or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the date hereof (the “Issuance Date”) and,
subject to Section 2.d), on or prior to the close of business on October 22,
2023 (the “Termination Date”) but not thereafter, to subscribe for and purchase
from Security Devices International Inc., a Delaware corporation (the
“Company”), up to [###] shares (as subject to adjustment hereunder, the “Warrant
Shares”) of common stock, par value $0.001 per share, of  the Company (the
“Common Stock”). The purchase price of one share of Common Stock under this
Warrant shall be equal to the Exercise Price, as defined in Section 2.b).


Section 1. Definitions.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated as of the date hereof by and among the Company
and the purchasers signatory thereto.





--------------------------------------------------------------------------------



Section 2. Exercise.
a)
Exercise of the purchase rights represented by this Warrant may be made, in
whole or in part, at any time or times on or after the Issuance Date and on or
before the Termination Date by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed facsimile copy of the Notice of Exercise Form annexed hereto and
the Exercise Price for such portion of the Warrant being exercised. Within two
(2) Trading Days following the date of exercise as aforesaid, the Holder shall
deliver to the Company (i) the aggregate Exercise Price for the shares specified
in the applicable Notice of Exercise by wire transfer or cashier’s check drawn
on a United States bank, and (ii) this Warrant and/or any certificate or
certificates representing this Warrant. Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares purchasable hereunder in an amount equal to the applicable number
of Warrant Shares purchased.  The Holder and the Company shall maintain records
showing the number of Warrant Shares purchased and the date of such purchases.
The Company shall deliver any objection to any Notice of Exercise Form within
one (1) Business Day of receipt of such notice (two (2) Business Days in the
case of a Notice of Exercise Form delivered after 5:30 p.m. (New York City Time)
on a Thursday or at any time on a Friday). “Trading Day” shall mean a day on
which trading in the Common Stock generally occurs on the New York Stock
Exchange or, if the Common Stock is not then listed on the New York Stock
Exchange, on the principal other U.S. national or regional securities exchange
on which the Common Stock is then listed or, if the Common Stock is not then
listed on a

U.S. national or regional securities exchange, on the principal other market on
which the Common Stock is then traded. “Business Day” shall mean a day other
than a Saturday or Sunday or any other day on which commercial banks in New York
are required or are authorized to be closed for business.


b)
Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $0.25, subject to adjustment hereunder (the “Exercise Price”).



c)
Mechanics of Exercise.




--------------------------------------------------------------------------------

i.
Delivery of Certificates Upon Exercise. Subject to the receipt by the Company of
a completed Notice of Exercise, the aggregate Exercise Price in cash in
accordance with Section 2.a) and the Warrant and/or any certificate or
certificates representing this Warrant, and assuming the Company has not
objected to the Notice of Exercise in accordance with Section 2.a), certificates
for shares purchased hereunder shall be transmitted by the transfer agent of the
Company’s Common Stock (the “Transfer Agent”) to the Holder by crediting the
account of the Holder’s prime broker with The Depository Trust Company through
its Deposit or Withdrawal at Custodian system (“DWAC”), if the Company is then a
participant in such system and there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the

Warrant Shares by the Holder, and otherwise by physical delivery to the address
specified by the Holder in the Notice of Exercise by the date that is two (2)
Trading Days after the latest of (1) the delivery to the Company of the Notice
of Exercise, (2) surrender of this Warrant and/or any certificate or
certificates representing this Warrant (if required) and (3) payment of the
aggregate Exercise Price as set forth above. The Warrant Shares shall be deemed
to have been issued, and Holder or any other person designated as the recipient
thereof in the Notice of Exercise shall be deemed to have become a holder of
record of such shares for all purposes, as of the date the Warrant has been
exercised, with payment to the Company of the Exercise Price and all taxes
required to be paid by the Holder, if any, pursuant to Section 2.d)vi prior to
the issuance of such shares, having been paid.


ii.
Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Shares, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant and, if such Warrants are certificated, a new
certificate or certificates representing the new Warrant.



iii.
No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.



iv.
Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares shall
be made without charge to the Holder for any issue tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder or in such name or names as may be directed by the
Holder; provided, however, that in the event certificates for Warrant Shares are
to be issued in a name other than the name of the Holder (in accordance with and
subject to the provisions of Section 4), this Warrant when surrendered for
exercise shall be accompanied by the Assignment Form attached hereto duly
executed by the Holder and the Company may require, as a condition thereto, the
payment of a sum sufficient to reimburse it for any transfer tax incidental
thereto. The Company shall pay all Transfer Agent fees required for same- day
processing of any Notice of Exercise.

v.
Closing of Books. The Company will not close its stockholder books or records in
any manner which prevents the timely exercise of this Warrant, pursuant to the
terms hereof.

d)
Holder’s Exercise Limitations. The Company shall not effect any exercise of this
Warrant, and a Holder shall not have the right to exercise any portion of this
Warrant, pursuant to Section 2 or otherwise, to the extent that after giving
effect to such issuance after exercise as set forth on the applicable Notice of
Exercise, the Holder (together with the Holder’s Affiliates, and any other
Persons acting as a group together with the Holder or any of the Holder’s
Affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). “Affiliate” shall mean a person or entity that
directly or indirectly controls, is controlled by, or is under common control
with another person or entity pursuant to Rule 405 of the Securities Act and
Rule 12b-2 of the Exchange Act.  For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates, and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its Affiliates.
Except as set forth in the preceding sentence, for purposes of this Section
2.d), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder, it
being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in this
Section 2.d) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Warrant is exercisable, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 2.d), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in the latest
of (A) the Company’s most recent periodic or annual report filed with the
Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of a Holder, the Company shall within two (2) Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The Holder, upon not less than 61 days’ prior notice to the Company in
each instance: (i) may increase or decrease the Beneficial Ownership Limitation
provisions of this Section 2.d), insofar as the Beneficial Ownership Limitation
in no event exceeds 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock upon exercise of this Warrant held by the Holder (the “First Notice”), and
(ii) may further increase or decrease the Beneficial Ownership Limitation
provisions of this Section 2.d), such that the Beneficial Ownership Limitation
shall exceed 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
exercise of this Warrant held by the Holder (the “Second Notice”), and the
provisions of this Section 2.d) shall continue to apply to both a First Notice
and Second Notice. Any such increase or decrease will not be effective until the
61st day after the First Notice or Second Notice, as applicable, is delivered to
the Company. The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
2.d) to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.




--------------------------------------------------------------------------------

e)
Acceleration of Termination Date. If the Company’s Common Stock trades at a
price that closes above USD $0.35 per share for twenty (20) consecutive Trading
Days ending more than two years after the Issuance Date, the Company may
accelerate the Termination Date of this Warrant to a date that is not less than
thirty (30) calendar days from the date it gives the Holder notice of such
acceleration (the “Accelerated Termination Date”). The Holder may exercise the
Warrant prior to the Accelerated Termination Date.



Section 3. Certain Adjustments.


a)
Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3.a) shall become effective immediately
after the effective date or payment date, as applicable, of such dividend,
distribution, subdivision, combination or re-classification.

b)
Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock (and not to the
Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock, then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the volume weighted
average price (“VWAP”) determined as of the record date mentioned above, and of
which the numerator shall be such VWAP on such record date less the then per
share fair market value at such record date of the portion of such assets or
evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the Board of Directors of the Company in good
faith. In either case the adjustments shall be described in a statement provided
to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common Stock.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.




--------------------------------------------------------------------------------

c)
Fundamental Transaction. If, at any time while this Warrant is outstanding, (i)
the Company, directly or indirectly, in one or more related transactions effects
any merger or consolidation of the Company with or into another Person, (ii) the
Company, directly or indirectly, effects any sale, lease, license, assignment,
transfer, conveyance or other disposition of all or substantially all of its
assets in one or a series of related transactions, (iii) any, direct or
indirect, purchase offer, tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Common Stock, (iv) the Company, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, or (v) the Company, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person or group of Persons
whereby such other Person or group acquires more than 50% of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement or other business combination) (each a “Fundamental Transaction”),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Fundamental Transaction, at
the option of the Holder , the number of shares of Common Stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction . If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.

d)
Calculations. All calculations under this Section 3 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be. For purposes of this
Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.



e)
Notice to Holder.

i.
Adjustment to Exercise Price. Whenever the Exercise Price is adjusted pursuant
to any provision of this Section 3, the Company shall promptly mail to the
Holder a notice setting forth the Exercise Price after such adjustment and any
resulting adjustment to the number of Warrant Shares and setting forth a brief
statement of the facts requiring such adjustment. For purposes hereof, a notice
delivered within five (5) calendar days of an event resulting in an adjustment
shall be deemed to have been timely delivered.



ii.
Notice to Allow Exercise by Holder. If (A) the Company shall declare a dividend
(or any other distribution in whatever form) on the Common Stock, (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock, (C) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights, (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register (as defined under Section 4.c) below) of the Company, at least ten (10)
Business Days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange; provided that the failure to mail such notice or any defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice. To the extent that any notice provided
hereunder constitutes, or contains, material, non-public information regarding
the Company or any of the Subsidiaries, the Company shall simultaneously file
such notice with the Commission pursuant to a Current Report on Form 8-K. The
Holder shall remain entitled to exercise this Warrant during the period
commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein;
provided that nothing herein shall entitle the Holder to exercise this Warrant
after the Termination Date.




--------------------------------------------------------------------------------

Section 4. Transfer of Warrant.


a)
Transferability. Subject to compliance with applicable federal and state
securities laws, this Warrant (including the legends set out on the face page)
and all rights hereunder (including, without limitation, any registration
rights) are transferable, in whole or in part, upon surrender of this Warrant at
the principal office of the Company or its designated agent, together with a
written assignment of this Warrant substantially in the form attached hereto
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of such transfer. In connection with
any such transfer (if made other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge relating to a bona fide margin account or other loan
secured by the Warrants), the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. Upon (i) such surrender, (ii) if required, such payment, and
(iii) if required, such opinion, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.



b)
New Warrants. This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4.a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date of this Warrant and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.



c)
Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for all
purposes, except where the Company is required to take notice by law or by order
of a court of competent jurisdiction.




--------------------------------------------------------------------------------

Section 5. Compliance with the Securities Act.
a)
Agreement to Comply with the Securities Act; Legend. The Holder, by acceptance
of this Warrant, agrees to comply in all respects with the provisions of this
Section 5 and the restrictive legend requirements set forth on the face of this
Warrant and further agrees that such Holder shall not offer, sell or otherwise
dispose of this Warrant or any Warrant Shares to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act. This Warrant and all Warrant Shares (unless registered under the Securities
Act) shall be stamped or imprinted with a legend in substantially the following
form:






THE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE. THESE
SECURITIES HAVE BEEN ACQUIRED BY THE HOLDER THEREOF FOR INVESTMENT AND MAY NOT
BE SOLD, OFFERED FOR SALE PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, AND COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY IN FORM
AND SUBSTANCE TO COUNSEL FOR THE CORPORATION THAT THE TRANSACTION WILL NOT
RESULT IN A VIOLATION OF UNITED STATES FEDERAL OR STATE SECURITIES LAWS.



b)
Representations of the Holder. In connection with the issuance of this Warrant,
the Holder specifically represents, as of the date hereof and the date of the
exercise of the Warrant, to the Company by acceptance of this Warrant as
follows:

i.
The Holder is an "accredited investor" as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act. The Holder is acquiring this Warrant and
the Warrant Shares to be issued upon exercise hereof for investment for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution of this Warrant or the Warrant Shares, except
pursuant to sales registered or exempted under the Securities Act.




--------------------------------------------------------------------------------

ii.
The Holder understands and acknowledges that this Warrant and the Warrant Shares
to be issued upon exercise hereof are "restricted securities" under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In addition, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.



iii.
The Holder acknowledges that it can bear the economic and financial risk of its
investment for an indefinite period, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Warrant and the Warrant Shares. The Holder has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Warrant and the
business, properties, prospects and financial condition of the Company.



Section 6. Miscellaneous.
a)
Currency. All currencies indicated in this Warrant shall be United States

Dollar.
b)
No Rights as Stockholder Until Exercise. This Warrant does not entitle

the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 2.d)i.


c)
Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it, and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.



d)
Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

e)
Authorized Shares.

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the trading market upon which the Common Stock may be listed or
quoted. The Company covenants that all Warrant Shares which may be issued upon
the exercise of the purchase rights represented by this Warrant will, upon
exercise of the purchase rights represented by this Warrant and payment for such
Warrant Shares in accordance herewith, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).


Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek  to avoid the observance or performance of any
of the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.


Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.



--------------------------------------------------------------------------------

f)
Jurisdiction. All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be determined in accordance with the
provisions of the Purchase Agreement.

g)
Restrictions. The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant will have restrictions upon resale imposed by state and
federal securities laws.

h)
Nonwaiver and Expenses. No course of dealing or any delay or failure to exercise
any right hereunder on the part of Holder shall operate as a waiver of such
right or otherwise prejudice the Holder’s rights, powers or remedies. Without
limiting any other provision of this Warrant or the Purchase Agreement, if the
Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to the Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by the Holder in collecting any amounts
due pursuant hereto or in otherwise enforcing any of its rights, powers or
remedies hereunder.



i)
Notices. Unless provided hereunder, any notice, request or other document
required or permitted to be given or delivered to the Holder by the Company
shall be delivered in accordance with the notice provisions of the Purchase
Agreement.

j)
Limitation of Liability. No provision hereof, in the absence of any affirmative
action by the Holder to exercise this Warrant to purchase Warrant Shares, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

k)
Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

l)
Successors and Assigns. Subject to applicable securities laws, this  Warrant and
the rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for  the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.

m)
Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

n)
Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.




--------------------------------------------------------------------------------

o)
Headings. The headings used in this Warrant are for the convenience of reference
only and shall not, for any purpose, be deemed a part of this Warrant.



(Signature Page Follows)


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

  SECURITY DEVICES INTERNATIONAL, INC.
         

By:

      Name       Title          




--------------------------------------------------------------------------------







NOTICE OF EXERCISE


TO: SECURITY DEVICES INTERNATIONAL INC.


(1)
The undersigned hereby elects to purchase Warrant Shares of Security Devices
International Inc. (the “Company”) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full in the
amount of

USD$ in lawful money of the United States, together with all applicable transfer
[image0.jpg]
taxes, if any. Upon exercise hereof and as of the date hereof, the undersigned
makes the representations and warranties to the Company contained in Section
5(b) of the Warrant.


(2)
Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:







The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:




_____________________________________________________



______________________________________________________



_____________________________________________________


Name of Investing Entity:
Signature of Authorized Signatory of Investing Entity
Name of Authorized Signatory:                                                   
                                                
Title of Authorized Signatory:
Date:





--------------------------------------------------------------------------------

ASSIGNMENT FORM


(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)
SECURITY DEVICES INTERNATIONAL INC.


FOR VALUE RECEIVED,                       shares of the foregoing Warrant and
all rights evidenced thereby are hereby assigned to
 [name of assignee] whose address is


 
__________________________________________________________________________________________________________

Dated: ,


Holder’s Signature: 


_______________________________________



Holder’s Address: 




        ______________________________________





Signature Guaranteed:






NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.



